ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_00_FR.txt.                           COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)

                           EXCEPTIONS PRÉLIMINAIRES


                             ARRÊT DU 17 MARS 2016




                                 2016
                          INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)

                            PRELIMINARY OBJECTIONS


                           JUDGMENT OF 17 MARCH 2016




7 CIJ1093.indb 1                                           15/02/17 08:28

                                             Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie au-delà de 200 milles marins de la côte nicaraguayenne
                                (Nicaragua c. Colombie), exceptions préliminaires,
                                         arrêt, C.I.J. Recueil 2016, p. 100




                                                Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                               (Nicaragua v. Colombia), Preliminary Objections,
                                      Judgment, I.C.J. Reports 2016, p. 100




                                                                                1093
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157288-9




7 CIJ1093.indb 2                                                                               15/02/17 08:28

                                                   17 MARS 2016

                                                      ARRÊT




                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU-DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)
                       EXCEPTIONS PRÉLIMINAIRES




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)
                        PRELIMINARY OBJECTIONS




                                                  17 MARCH 2016

                                                   JUDGMENT




7 CIJ1093.indb 3                                                  15/02/17 08:28

                   100 	




                                            TABLE DES MATIÈRES

                                                                                       Paragraphes

                   Qualités                                                                 1-12
                       I. Introduction                                                     13-17
                    II. Première exception préliminaire                                    18-46
                   III. Troisième exception préliminaire                                   47-88
                         1. Le principe de l’autorité de la chose jugée (res judicata)55‑61
                         2. La décision adoptée par la Cour dans son arrêt du
                            19 novembre 2012                                            62‑84
                         3. L’application du principe de l’autorité de la chose jugée en
                            l’espèce85‑88
                   IV. Quatrième exception préliminaire                                    89‑90
                    V. Deuxième exception préliminaire                                     91‑94
                   VI. Cinquième exception préliminaire                                   95‑125
                         1. L’exception préliminaire d’irrecevabilité de la première
                            demande du Nicaragua                                          97‑115
                         2. L’exception préliminaire d’irrecevabilité de la seconde
                            demande du Nicaragua                                         116‑125
                   Dispositif                                                                126




                   4




7 CIJ1093.indb 4                                                                                     15/02/17 08:28

                    101 	




                                    COUR INTERNATIONALE DE JUSTICE

                                                      ANNÉE 2016
        2016
      17 mars
     Rôle général                                      17 mars 2016
       no 154

                           QUESTION DE LA DÉLIMITATION
                            DU PLATEAU CONTINENTAL
                        ENTRE LE NICARAGUA ET LA COLOMBIE
                           AU-DELÀ DE 200 MILLES MARINS
                           DE LA CÔTE NICARAGUAYENNE
                                           (NICARAGUA c. COLOMBIE)


                                         EXCEPTIONS PRÉLIMINAIRES



                       Première exception préliminaire de la Colombie.
                       Arguments de la Colombie — Cour n’ayant pas compétence ratione temporis
                    au titre du pacte de Bogotá — Dénonciation du pacte étant régie par l’ar-
                    ticle LVI — Effet immédiat de l’avis de dénonciation.
                       Arguments du Nicaragua — Article XXXI du pacte conférant compétence à la
                    Cour tant que cet instrument reste en vigueur — Pacte demeurant en vigueur pen-
                    dant un an à compter de la date de l’avis de dénonciation, conformément à l’ar-
                    ticle LVI — Cour ayant compétence ratione temporis, la requête du Nicaragua
                    ayant été déposée moins d’un an après la notification par la Colombie de sa dénon-
                    ciation du pacte.
                       Analyse de la Cour — Date critique pour l’établissement de la compétence —
                    Effets de la dénonciation déterminés par le premier alinéa de l’article LVI —
                    Question de savoir si le second alinéa de l’article LVI peut modifier l’effet du pre-
                    mier — Second alinéa confirmant que les procédures entamées avant la notification
                    de la dénonciation peuvent se poursuivre indépendamment de cette dernière — Pro-
                    cédures entamées au cours du préavis d’un an devant être considérées comme
                    l’ayant été alors que le pacte était toujours en vigueur — Interprétation de la
                    Colombie revenant à priver d’effet la plupart des articles du pacte alors que celui‑ci
                    serait toujours en vigueur — Interprétation de la Colombie incompatible avec l’ob-
                    jet et le but du pacte — Nul besoin d’une telle interprétation pour donner un effet
                    utile au second alinéa de l’article LVI — Rejet de la première exception prélimi-
                    naire de la Colombie.
                                                              *

                    5




7 CIJ1093.indb 6                                                                                             15/02/17 08:28

                   102 	         délimitation du plateau continental (arrêt)

                        Troisième exception préliminaire de la Colombie, selon laquelle la Cour n’a pas
                    compétence en l’espèce car la requête du Nicaragua tombe sous le coup de l’auto-
                    rité de la chose jugée.
                        Exception qualifiée par la Cour d’exception d’irrecevabilité.
                        Arguments de la Colombie — Première demande formulée par le Nicaragua dans
                    sa requête de 2013 étant une réitération de la demande formulée au point I. 3) de
                   ses conclusions finales de 2012, relative à la délimitation du plateau continental
                   ­au-delà de 200 milles marins à partir de la côte nicaraguayenne — Ladite demande
                    ayant été jugée recevable mais non accueillie sur le fond dans l’arrêt de 2012 —
                    Première demande du Nicaragua en l’espèce tombant sous le coup de l’autorité de
                    la chose jugée — Seconde demande du Nicaragua en l’espèce visant à ce que la Cour
                    détermine les principes et les règles de droit international régissant les droits et les
                    obligations des deux Etats dans la zone concernée, dans l’attente de la délimita-
                    tion — Seconde demande étant liée à la première et tombant également sous le coup
                    de l’autorité de la chose jugée.
                        Arguments du Nicaragua — Décision adoptée par la Cour au point 3 du dispo-
                    sitif de l’arrêt de 2012 ne constituant pas un rejet sur le fond de la demande de
                    délimitation du plateau continental — Décision adoptée par la Cour en 2012 étant
                    fondée sur le fait que le Nicaragua n’avait pas soumis une demande complète à la
                    Commission des limites du plateau continental — Nicaragua s’étant depuis lors
                    acquitté de son obligation au titre du paragraphe 8 de l’article 76 de la CNUDM —
                    Cour n’ayant pas pris position sur la délimitation du plateau continental au‑delà de
                    200 milles marins dans le dispositif de l’arrêt de 2012 — Cour n’étant pas empê-
                    chée de connaître de la demande relative à une telle délimitation qui est formulée
                    par le Nicaragua dans sa requête de 2013.
                        Analyse de la Cour — Principe de l’autorité de la chose jugée (res judicata) —
                    Caractère définitif d’une décision adoptée dans une affaire donnée — Identité de
                    parties, d’objet et de base juridique — Identité de demandes successives n’étant pas
                    suffisante — Nécessité de rechercher dans quelle mesure la première demande a
                    déjà été tranchée définitivement — Détermination de ce qui est couvert par l’auto-
                    rité de la chose jugée — Nécessité de déterminer éventuellement le sens du disposi-
                    tif par référence aux motifs de l’arrêt.
                        Contenu et portée du point 3 du dispositif de l’arrêt de 2012 — Sens à attribuer
                    à l’expression « ne peut accueillir » — Examen des motifs de la partie IV de l’arrêt
                    de 2012 — Fait que la Colombie ne soit pas partie à la CNUDM n’exonérant pas
                    le Nicaragua des obligations qu’il tient de l’article 76 de cet instrument — Nicara-
                    gua n’ayant soumis que des « informations préliminaires » à la Commission des
                   limites du plateau continental au moment du prononcé de l’arrêt de 2012 —
                   Conclusion de la Cour au paragraphe 129 de l’arrêt de 2012 — Cour n’ayant pas
                   tranché la question de savoir si le Nicaragua pouvait se prévaloir d’un plateau
                   continental au‑delà de 200 milles marins de sa côte — Cour n’ayant pas accueilli
                   la demande formulée par le Nicaragua au point I. 3) de ses conclusions finales
                   de 2012 parce que celui‑ci devait encore satisfaire à l’obligation lui incombant au
                   titre du paragraphe 8 de l’article 76 de la CNUDM — Ladite obligation devant
                   être satisfaite préalablement à toute délimitation.
                       Application du principe de l’autorité de la chose jugée en l’espèce — Nicaragua
                   ayant communiqué en 2013 ses informations « finales » à la Commission des limites du
                   plateau continental — Condition requise dans l’arrêt de 2012 étant remplie — Cour
                   n’étant pas empêchée, par l’effet de l’autorité de la chose jugée, de se prononcer sur la
                   requête du Nicaragua — Rejet de la troisième exception préliminaire de la Colombie.

                                                              *

                   6




7 CIJ1093.indb 8                                                                                               15/02/17 08:28

                    103 	        délimitation du plateau continental (arrêt)

                       Quatrième exception préliminaire de la Colombie, selon laquelle la Cour n’a pas
                    compétence pour connaître d’une demande par laquelle le Nicaragua entend faire
                    appel et obtenir la revision de l’arrêt de 2012 — Nicaragua ne demandant pas à la
                    Cour de reviser l’arrêt de 2012, et ne donnant pas à sa requête la forme d’un
                    « appel » contre celui‑ci — Rejet de la quatrième exception préliminaire de la
                    Colombie comme non fondée.

                                                            *
                       Deuxième exception préliminaire de la Colombie, selon laquelle l’arrêt de 2012
                    ne confère pas à la Cour de compétence continue — Compétence déjà établie sur
                    la base de l’article XXXI du pacte — Nul besoin de se pencher sur la question de
                    savoir s’il existe une base de compétence additionnelle — Cour concluant qu’il n’y
                    a pas lieu pour elle de se prononcer sur la deuxième exception préliminaire de la
                    Colombie.

                                                            *
                       Cinquième exception préliminaire de la Colombie.
                       Question de l’irrecevabilité de la première demande du Nicaragua — Question
                    de savoir si une recommandation de la Commission des limites du plateau continen-
                    tal est un préalable à la délimitation du plateau continental au‑delà de 200 milles
                    marins par la Cour — Rôle et fonction de la Commission des limites du plateau
                    continental — Délimitation du plateau continental étant distincte de la délinéation
                    de sa limite extérieure — Délimitation du plateau continental au‑delà de 200 milles
                    marins pouvant être effectuée indépendamment d’une recommandation de la Com-
                    mission des limites du plateau continental — Recommandation n’étant pas un pré-
                    alable — Rejet de l’exception préliminaire d’irrecevabilité de la première demande
                    du Nicaragua.
                       Question de l’irrecevabilité de la seconde demande du Nicaragua — Seconde
                    demande ne portant pas sur un différend réel entre les Parties — Cour retenant
                    l’exception préliminaire d’irrecevabilité de la seconde demande du Nicaragua.



                                                        ARRÊT



                    Présents : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                                Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
                                Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                Gevorgian, juges ; MM. Brower, Skotnikov, juges ad hoc ;
                                M. Couvreur, greffier.


                      En l’affaire relative à la question de la délimitation du plateau continental
                    entre le Nicaragua et la Colombie au‑delà de 200 milles marins de la côte nica‑
                    raguayenne,
                        entre

                    7




7 CIJ1093.indb 10                                                                                         15/02/17 08:28

                    104 	         délimitation du plateau continental (arrêt)

                    la République du Nicaragua,
                    représentée par
                        S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du
                           Nicaragua auprès du Royaume des Pays‑Bas,
                        comme agent et conseil ;
                        M. Vaughan Lowe, Q.C., membre du barreau d’Angleterre et du pays de
                         Galles, professeur émérite de droit international, Oxford University,
                         membre de l’Institut de droit international,
                        M. Alex Oude Elferink, directeur de l’Institut néerlandais du droit de la mer,
                         professeur de droit international de la mer, Université d’Utrecht,
                        M. Alain Pellet, professeur émérite à l’Université Paris Ouest, Nanterre‑­
                         La Défense, ancien membre et ancien président de la Commission du droit
                         international, membre de l’Institut de droit international,
                        M. Antonio Remiro Brotóns, professeur de droit international à l’Universi‑
                         dad Autónoma de Madrid, membre de l’Institut de droit international,
                        comme conseils et avocats ;
                        M. César Vega Masís, vice-­ ministre des affaires étrangères, directeur des
                         affaires juridiques, de la souveraineté et du territoire au ministère des
                         affaires étrangères,
                        M. Walner Molina Pérez, conseiller juridique au ministère des affaires étran‑
                         gères,
                        M. Julio César Saborio, conseiller juridique au ministère des affaires étran‑
                         gères,
                        comme conseils ;
                        M. Edgardo Sobenes Obregon, conseiller à l’ambassade du Nicaragua au
                         Royaume des Pays‑Bas,
                        Mme Claudia Loza Obregon, première secrétaire de l’ambassade du Nicara‑
                         gua au Royaume des Pays‑Bas,
                        M. Benjamin Samson, doctorant au Centre de droit international de Nanterre
                         (CEDIN), Université Paris Ouest, Nanterre-La Défense,
                        Mme Gimena González,
                        comme conseils adjoints ;
                        Mme Sherly Noguera de Argüello, consul général de la République du Nica‑
                         ragua,
                        comme administrateur,
                        et
                    la République de Colombie,
                    représentée par
                        S. Exc. Mme María Angela Holguín Cuéllar, ministre des affaires étrangères,
                        Mme Aury Guerrero Bowie, gouverneur de l’archipel de San Andrés, Provi‑
                           dencia et Santa Catalina,
                        S. Exc. M. Francisco Echeverri Lara, vice‑ministre des affaires multilatérales,
                           ministère des affaires étrangères,
                        comme autorités nationales ;

                    8




7 CIJ1093.indb 12                                                                                         15/02/17 08:28

                    105 	         délimitation du plateau continental (arrêt)

                        S. Exc. M. Carlos Gustavo Arrieta Padilla, ancien juge au Conseil d’Etat de
                           Colombie, ancien Procurador General de la Nación et ancien ambassadeur
                           de la Colombie auprès du Royaume des Pays‑Bas,
                        comme agent ;
                        S. Exc. M. Manuel José Cepeda Espinosa, ancien président de la Cour consti‑
                           tutionnelle de Colombie, ancien délégué permanent de la Colombie auprès
                           de l’UNESCO et ancien ambassadeur de la Colombie auprès de la Confé‑
                           dération suisse,
                        comme coagent ;
                        M. W. Michael Reisman, professeur de droit international à la faculté de
                           droit de Yale, titulaire de la chaire McDougal, membre de l’Institut de
                           droit international,
                        M. Rodman R. Bundy, ancien avocat à la cour d’appel de Paris, membre du
                           barreau de New York, cabinet Eversheds LLP, Singapour,
                        sir Michael Wood, K.C.M.G., membre du barreau d’Angleterre et du pays de
                           Galles, membre de la Commission du droit international,
                        M. Tullio Treves, membre de l’Institut de droit international, conseiller prin‑
                           cipal en droit international public, cabinet Curtis, Mallet‑Prevost, Colt &
                           Mosle LLP, Milan, professeur à l’Université de Milan,
                        M. Eduardo Valencia‑Ospina, membre de la Commission du droit internatio‑
                           nal, président de la société latino‑américaine de droit international,
                        M. Matthias Herdegen, docteur honoris causa, professeur de droit internatio‑
                           nal, directeur de l’Institut de droit international de l’Université de Bonn,
                        comme conseils et avocats ;
                        S. Exc. M. Juan José Quintana Aranguren, ambassadeur de la Colombie
                           auprès du Royaume des Pays‑Bas, représentant permanent de la Colombie
                           auprès de l’Organisation pour l’interdiction des armes chimiques, ancien
                           représentant permanent de la Colombie auprès des Nations Unies à
                           Genève,
                        S. Exc. M. Andelfo García González, ambassadeur de la Colombie auprès
                           du Royaume de Thaïlande, professeur de droit international, ancien
                           vice‑ministre des affaires étrangères,
                        Mme Andrea Jiménez Herrera, conseiller, ambassade de Colombie au
                           Royaume des Pays‑Bas,
                        Mme Lucía Solano Ramírez, deuxième secrétaire, ambassade de Colombie au
                           Royaume des Pays‑Bas,
                        M. Andrés Villegas Jaramillo, coordinateur, division des affaires portées
                           devant la CIJ, ministère des affaires étrangères,
                        M. Giovanny Andrés Vega Barbosa, division des affaires portées devant la
                           CIJ, ministère des affaires étrangères,
                        Mme Ana María Durán López, division des affaires portées devant la CIJ,
                           ministère des affaires étrangères,
                        M. Camilo Alberto Gómez Niño, division des affaires portées devant la CIJ,
                           ministère des affaires étrangères,
                        M. Juan David Veloza Chará, troisième secrétaire, division des affaires por‑
                           tées devant la CIJ, ministère des affaires étrangères,
                        comme conseillers juridiques ;
                        le contre‑amiral Luís Hernán Espejo, marine nationale de Colombie,

                    9




7 CIJ1093.indb 14                                                                                         15/02/17 08:28

                    106 	        délimitation du plateau continental (arrêt)

                      le capitaine de vaisseau William Pedroza, bureau des affaires internationales,
                         marine nationale de Colombie,
                      le capitaine de frégate Hermann León, autorité maritime nationale (DIMAR),
                         marine nationale de Colombie,
                      M. Scott Edmonds, cartographe, International Mapping,
                      M. Thomas Frogh, cartographe, International Mapping,
                      comme conseillers techniques ;
                      Mme Charis Tan, avocat et Solicitor, Singapour, membre du barreau de
                         New York, Solicitor, Angleterre et pays de Galles, cabinet Eversheds LLP,
                         Singapour,
                      M. Eran Sthoeger, LL.M., faculté de droit de l’Université de New York,
                      M. Renato Raymundo Treves, collaborateur du cabinet Curtis, Mallet‑­
                         Prevost, Colt & Mosle LLP, Milan,
                      M. Lorenzo Palestini, doctorant, Institut de hautes études internationales et
                         du développement, Genève,
                      comme assistants juridiques,


                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 16 septembre 2013, le Gouvernement de la République du Nicaragua
                    (dénommée ci‑après le « Nicaragua ») a déposé au Greffe de la Cour une requête
                    introductive d’instance contre la République de Colombie (dénommée ci‑après
                    la « Colombie ») au sujet d’un « différend port[ant] sur la délimitation entre,
                    d’une part, le plateau continental du Nicaragua s’étendant au‑delà de 200 milles
                    marins des lignes de base à partir desquelles est mesurée la largeur de la mer
                    territoriale du Nicaragua et, d’autre part, le plateau continental de la Colom‑
                    bie ».
                       Dans sa requête, le Nicaragua entend fonder la compétence de la Cour sur
                    l’article XXXI du traité américain de règlement pacifique signé le 30 avril 1948,
                    dénommé officiellement, aux termes de son article LX, le « pacte de Bogotá » (et
                    ci‑après ainsi désigné).
                       Le Nicaragua avance par ailleurs que l’objet de sa requête demeure dans le
                    champ de la compétence de la Cour telle que celle‑ci l’a établie dans l’affaire du
                    Différend territorial et maritime (Nicaragua c. Colombie). Il soutient notamment
                    que la Cour, dans son arrêt du 19 novembre 2012 (dénommé c­ i-après l’« arrêt de
                    2012 »), n’a pas tranché de manière définitive la question de la délimitation du
                    plateau continental entre la Colombie et lui‑même dans la zone située à plus de
                    200 milles marins de la côte nicaraguayenne, « question dont elle était et reste
                    saisie ».
                       2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                    greffier a immédiatement communiqué la requête au Gouvernement de la
                    Colombie ; conformément au paragraphe 3 du même article, il en a également
                    informé tous les autres Etats admis à ester devant la Cour.
                       3. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles a fait usage du droit que lui confère le paragraphe 3 de l’article 31

                    10




7 CIJ1093.indb 16                                                                                           15/02/17 08:28

                    107 	        délimitation du plateau continental (arrêt)

                    du Statut de désigner un juge ad hoc pour siéger en l’affaire ; le Nicaragua a dési‑
                    gné à cet effet M. Leonid Skotnikov, et la Colombie, M. Charles N. Brower.
                        4. Par ordonnance du 9 décembre 2013, la Cour a fixé au 9 décembre 2014 et
                    au 9 décembre 2015, respectivement, les dates d’expiration des délais pour le
                    dépôt du mémoire du Nicaragua et pour le dépôt du contre‑mémoire de la
                    Colombie.
                        5. Le 14 août 2014, avant l’expiration du délai prescrit pour le dépôt du
                    mémoire du Nicaragua, la Colombie, se référant à l’article 79 du Règlement, a
                    soulevé des exceptions préliminaires à la compétence de la Cour et à la recevabi‑
                    lité de la requête. Le Nicaragua, tout en exprimant sa surprise devant le dépôt
                    de ces exceptions quatre mois avant la date d’expiration du délai pour celui de
                    son mémoire, a, quant à lui, prié la Cour, par lettre datée du 16 septembre 2014,
                    de lui accorder un délai suffisant pour la préparation de l’exposé écrit contenant
                    ses observations et conclusions sur lesdites exceptions dans le cas où la procé‑
                    dure sur le fond serait suspendue.
                        En conséquence, par ordonnance du 19 septembre 2014, la Cour, constatant
                    qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règlement
                    la ­procédure sur le fond était suspendue, a fixé au 19 janvier 2015 la date d’ex‑
                    piration du délai dans lequel le Nicaragua pourrait présenter un exposé écrit
                    contenant ses observations et conclusions sur les exceptions préliminaires
                    ­soulevées par la Colombie. Le Nicaragua a déposé son exposé dans le délai ainsi
                     fixé. L’affaire s’est alors trouvée en état pour ce qui est des exceptions prélimi‑
                     naires.
                        6. Sur les instructions données par la Cour en vertu de l’article 43 de son
                     Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá la notifica‑
                     tion prévue au paragraphe 1 de l’article 63 du Statut. En application des dispo‑
                     sitions du paragraphe 3 de l’article 69 du Règlement, il a en outre adressé, par
                     lettre du 10 novembre 2014, la notification prévue au paragraphe 3 de l’article 34
                    du Statut à l’Organisation des Etats américains (dénommée ci‑après l’« OEA »),
                    en indiquant à celle‑ci que des exemplaires des exceptions préliminaires soule‑
                     vées par la Colombie et de l’exposé écrit sur ces exceptions déposé par le Nica‑
                     ragua lui seraient transmis en temps voulu. Par lettre du 5 janvier 2015, et avant
                     d’avoir reçu des exemplaires de ces pièces, le secrétaire général de l’OEA a indi‑
                     qué que l’organisation n’entendait présenter aucune observation écrite au sens
                     du paragraphe 3 de l’article 69 du Règlement. Par lettre du 30 janvier 2015, le
                     greffier, prenant note du fait que l’OEA n’entendait pas présenter de telles
                     observations, et compte tenu du caractère confidentiel des pièces de procédure,
                     a fait savoir au secrétaire général de l’OEA que, à moins que l’Organisation ne
                     souhaite recevoir des exemplaires des pièces écrites pour une raison particulière,
                     il ne lui en serait pas transmis.

                       7. Se référant au paragraphe 1 de l’article 53 du Règlement, le Gouvernement
                    de la République du Chili a demandé à avoir communication des pièces de pro‑
                    cédure et documents annexés produits en l’espèce. S’étant renseigné auprès des
                    Parties conformément à cette même disposition, le président de la Cour a décidé
                    d’accéder à cette demande. Le greffier a dûment communiqué cette décision au
                    Gouvernement du Chili et aux Parties.
                       8. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
                    après avoir consulté les Parties, a décidé que des exemplaires des exceptions
                    préliminaires de la Colombie et de l’exposé écrit du Nicaragua sur ces exceptions
                    seraient rendus accessibles au public à l’ouverture de la procédure orale.

                    11




7 CIJ1093.indb 18                                                                                          15/02/17 08:28

                    108 	        délimitation du plateau continental (arrêt)

                      9. Des audiences publiques sur les exceptions préliminaires soulevées par la
                    Colombie ont été tenues du lundi 5 octobre 2015 au vendredi 9 octobre 2015, au
                    cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour la Colombie :	S. Exc. M. Manuel José Cepeda Espinosa,
                                        sir Michael Wood,
                                        M. Matthias Herdegen,
                                        M. Rodman R. Bundy,
                                        M. W. Michael Reisman,
                                        M. Tullio Treves,
                                        S. Exc. M. Carlos Gustavo Arrieta Padilla.
                    Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                                         M. Antonio Remiro Brotóns,
                                         M. Alain Pellet,
                                         M. Alex Oude Elferink,
                                         M. Vaughan Lowe.

                                                             *
                      10. Dans la requête, les demandes ci‑après ont été formulées par le Nicara‑
                    gua :
                            « Le Nicaragua prie la Cour de déterminer :
                            Premièrement : Le tracé précis de la frontière maritime entre les portions
                         de plateau continental relevant du Nicaragua et de la Colombie au‑delà des
                         limites établies par la Cour dans son arrêt du 19 novembre 2012.

                            Deuxièmement : Les principes et les règles de droit international régis‑
                         sant les droits et obligations des deux Etats concernant la zone de plateau
                         continental où leurs revendications se chevauchent et l’utilisation des res‑
                         sources qui s’y trouvent, et ce, dans l’attente de la délimitation de leur fron‑
                         tière maritime au‑delà de 200 milles marins de la côte nicaraguayenne. »
                      11. Dans les pièces de procédure, les conclusions ci‑après ont été présentées
                    au nom des Parties :
                    Au nom du Gouvernement de la Colombie,
                    dans les exceptions préliminaires :
                           « La République de Colombie prie la Cour de dire et juger, pour les rai‑
                         sons exposées ci‑dessus,
                         1. Qu’elle n’a pas compétence pour connaître de l’instance introduite par
                            la requête du Nicaragua en date du 16 septembre 2013 ou, à titre sub‑
                            sidiaire,
                         2. Que les demandes formulées à l’encontre de la Colombie dans la requête
                            du 16 septembre 2013 sont irrecevables. »
                    Au nom du Gouvernement du Nicaragua,
                    dans l’exposé écrit contenant ses observations et conclusions sur les exceptions
                    préliminaires soulevées par la Colombie :
                           « Pour les raisons exposées ci‑dessus, la République du Nicaragua prie la
                         Cour de dire et juger que les exceptions préliminaires soulevées par la

                    12




7 CIJ1093.indb 20                                                                                           15/02/17 08:28

                    109 	        délimitation du plateau continental (arrêt)

                         République de Colombie, tant à la compétence de la Cour qu’à la receva‑
                         bilité de la demande, sont infondées. »
                       12. Dans la procédure orale sur les exceptions préliminaires, les conclusions
                    ci‑après ont été présentées par les Parties :
                    Au nom du Gouvernement de la Colombie,
                    à l’audience du 7 octobre 2015 :
                            « Pour les raisons exposées dans ses écritures et ses plaidoiries relatives
                         aux exceptions préliminaires, la République de Colombie prie la Cour de
                         dire et juger :
                         1. qu’elle n’a pas compétence pour connaître de l’instance introduite par
                             la requête du Nicaragua du 16 septembre 2013 ou, à titre subsidiaire,
                         2. que les demandes formulées à l’encontre de la Colombie dans la requête
                             du 16 septembre 2013 sont irrecevables. »
                    Au nom du Gouvernement du Nicaragua,
                    à l’audience du 9 octobre 2015 :
                            « Pour les raisons exposées dans ses observations écrites et ses plaidoi‑
                         ries, la République du Nicaragua prie la Cour :

                            — de rejeter les exceptions préliminaires soulevées par la République de
                              Colombie ; et
                            — de procéder à l’examen du fond de l’affaire. »


                                                              *
                                                          *       *


                                                   I. Introduction

                       13. Il est rappelé que, en l’espèce, le Nicaragua entend fonder la com‑
                    pétence de la Cour sur l’article XXXI du pacte de Bogotá. Aux termes de
                    cette disposition, les parties au pacte reconnaissent comme obligatoire la
                    juridiction de la Cour « sur tous les différends d’ordre juridique » (voir le
                    paragraphe 19 c­ i-après).
                       14. En outre, le Nicaragua soutient que l’objet de la requête demeure
                    dans le champ de la compétence de la Cour telle que celle‑ci l’a établie
                    dans l’affaire du Différend territorial et maritime (Nicaragua c. Colom-
                    bie), la Cour n’ayant pas, dans son arrêt de 2012 (C.I.J. Recueil 2012 (II),
                    p. 624), tranché de manière définitive la question — dont elle était sai‑
                    sie — de la délimitation du plateau continental entre la Colombie et
                    lui‑même dans la zone située au‑delà de 200 milles marins de la côte nica‑
                    raguayenne.
                       15. La Colombie a soulevé cinq exceptions préliminaires à la compé‑
                    tence de la Cour ou à la recevabilité de la requête du Nicaragua. Dans la
                    première, elle soutient que la Cour n’a pas compétence ratione temporis
                    au titre du pacte de Bogotá, le Nicaragua ayant introduit l’instance le

                    13




7 CIJ1093.indb 22                                                                                         15/02/17 08:28

                    110 	        délimitation du plateau continental (arrêt)

                    16 septembre 2013, après que la dénonciation du pacte par la Colombie
                    eut pris effet le 27 novembre 2012. Aux termes de sa deuxième exception,
                    la Colombie soutient que la Cour n’a pas de compétence continue, parce
                    qu’elle a examiné exhaustivement les demandes formulées par le Nicara‑
                    gua en l’affaire du Différend territorial et maritime en ce qui concerne la
                    délimitation du plateau continental entre ces deux Etats dans la zone
                    située au‑delà de 200 milles marins de la côte nicaraguayenne. Par sa troi‑
                    sième exception, la Colombie soutient que les questions soulevées par le
                    Nicaragua dans sa requête du 16 septembre 2013 ont été « expressément
                    tranchées » par la Cour dans son arrêt de 2012 ; par conséquent, la Cour
                       n’a pas compétence, la demande du Nicaragua tombant sous le coup du
                       principe de la chose jugée. Dans sa quatrième exception, la Colombie
                       avance que, par sa requête, le Nicaragua entend faire appel de l’arrêt
                       de 2012 et en obtenir la revision, et que, dès lors, la Cour n’a pas compé‑
                    tence pour connaître de la requête. Enfin, dans sa cinquième exception, la
                    Colombie invoque l’irrecevabilité de la première demande (tendant à ce
                    que la Cour délimite le plateau continental entre les Parties dans la zone
                    située au‑delà de 200 milles marins des lignes de base nicaraguayennes) et
                    de la seconde demande (tendant à ce que la Cour détermine les principes
                    et les règles de droit international régissant les droits et obligations des
                    deux Etats dans la zone concernée, dans l’attente de la délimitation) for‑
                    mulées dans la requête du Nicaragua (voir le paragraphe 10 ci‑dessus). De
                    l’avis de la Colombie, la première demande est irrecevable parce que la
                    Commission des limites du plateau continental (ci‑après, la « Commis‑
                    sion ») n’a pas fait de recommandation au Nicaragua concernant le point
                    de savoir si le plateau continental extérieur revendiqué par celui‑ci s’éten‑
                    dait au‑delà de 200 milles marins et, le cas échéant, sur quelle distance ;
                       quant à la seconde, elle l’est parce que, si « la Cour décide qu’elle n’a pas
                       compétence pour connaître de la première demande ou que celle‑ci est
                       irrecevable, … aucune question de délimitation ne sera en attente devant
                       la Cour ». La Colombie ajoute que, la Cour devant examiner simultané‑
                    ment les deux demandes, il n’y aurait pas lieu d’appliquer une quelconque
                    décision concernant la seconde « dans l’attente » de la décision sur la pre‑
                    mière ; en conséquence, la seconde demande est elle aussi irrecevable
                    puisque, même si la Cour pouvait en connaître, toute décision à cet égard
                    serait sans objet.
                          16. Dans son exposé écrit et dans ses conclusions finales formulées à
                    l’audience, le Nicaragua a prié la Cour de rejeter les exceptions prélimi‑
                    naires de la Colombie dans leur intégralité (voir les paragraphes 11 et 12
                    ­ci-­dessus).
                          17. Puisque la deuxième exception préliminaire vise exclusivement
                     le titre de compétence additionnel avancé par le Nicaragua, la Cour
                     ­l’examinera après s’être penchée, respectivement, sur les première, troi‑
                      sième et quatrième exceptions. La cinquième exception préliminaire, qui
                      concerne la recevabilité des demandes du Nicaragua, sera traitée en
                      ­dernier.


                    14




7 CIJ1093.indb 24                                                                                      15/02/17 08:28

                    111 	        délimitation du plateau continental (arrêt)

                                       II. Première exception préliminaire

                       18. Aux termes de sa première exception préliminaire, la Colombie dit
                    que la compétence de la Cour ne saurait être fondée sur l’article XXXI du
                    pacte de Bogotá, parce que l’avis par lequel elle a dénoncé cet instrument
                    a été transmis avant que le Nicaragua ne dépose sa requête en la présente
                    instance. Selon elle, cet avis de dénonciation avait un effet immédiat sur
                    la juridiction de la Cour au titre de l’article XXXI, privant la Cour de
                    compétence à l’égard de toute procédure introduite après sa t­ransmission.
                       19. L’article XXXI du pacte de Bogotá est ainsi libellé :
                           « Conformément au paragraphe 2 de l’article 36 du Statut de la
                         Cour internationale de Justice, les Hautes Parties Contractantes en
                         ce qui concerne tout autre Etat américain déclarent reconnaître
                         comme obligatoire de plein droit, et sans convention spéciale tant
                         que le présent Traité restera en vigueur, la juridiction de la Cour sur
                         tous les différends d’ordre juridique surgissant entre elles et ayant
                         pour objet :
                         a) [l]’interprétation d’un traité ;
                         b) [t]oute question de droit international ;
                         c) [l]’existence de tout fait qui, s’il était établi, constituerait la viola‑
                            tion d’un engagement international ;
                         d) [l]a nature ou l’étendue de la réparation qui découle de la rupture
                            d’un engagement international. »
                       20. La dénonciation du pacte de Bogotá est régie par l’article LVI, qui
                    se lit comme suit :
                            « La durée du présent Traité sera indéfinie, mais il pourra être
                         dénoncé moyennant un préavis d’un an ; passé ce délai il cessera de
                         produire ses effets par rapport à la partie qui l’a dénoncé, et demeu‑
                         rera en vigueur en ce qui concerne les autres signataires. L’avis de
                         dénonciation sera adressé à l’Union Panaméricaine qui le transmet‑
                         tra aux autres Parties Contractantes.
                            La dénonciation n’aura aucun effet sur les procédures en cours
                         entamées avant la transmission de l’avis en question. »
                       21. Le 27 novembre 2012, la Colombie a dénoncé le pacte au moyen
                    d’une note diplomatique adressée par son ministre des affaires étrangères
                    au secrétaire général de l’OEA, en sa qualité de dirigeant du secrétariat
                    général de cette organisation (qui a succédé à l’Union panaméricaine),
                    dans laquelle elle indiquait que sa dénonciation « pre[nait] effet à compter
                    d[u] jour [même] à l’égard des procédures introduites postérieurement
                    [à l’]avis, conformément au second alinéa de l’article LVI ».
                       22. La requête en la présente instance a été soumise à la Cour après la
                    transmission de l’avis de dénonciation de la Colombie, mais avant l’expi‑
                    ration du préavis d’un an prévu au premier alinéa de l’article LVI.

                                                           **

                    15




7 CIJ1093.indb 26                                                                                        15/02/17 08:28

                    112 	        délimitation du plateau continental (arrêt)

                       23. La Colombie soutient qu’il convient d’interpréter l’article LVI du
                    pacte de Bogotá conformément aux règles du droit international coutu‑
                    mier relatives à l’interprétation des traités, telles qu’elles sont consacrées
                    aux articles 31 à 33 de la convention de Vienne sur le droit des traités de
                    1969 (dénommée c­i-après la « convention de Vienne »). Elle invoque
                    notamment la règle générale d’interprétation énoncée à l’article 31 de cet
                    instrument, qui dispose qu’« [u]n traité doit être interprété de bonne foi
                    suivant le sens ordinaire à attribuer [à ses] termes … dans leur contexte et
                    à la lumière de son objet et de son but ». Selon elle, l’application de la
                    règle générale d’interprétation des traités conduit nécessairement à la
                    conclusion que la dénonciation a un effet sur les procédures introduites
                    après la transmission de l’avis correspondant.
                       24. La Colombie affirme ainsi qu’il découle naturellement du libellé
                    exprès du second alinéa de l’article LVI du pacte, selon lequel la dénoncia‑
                    tion n’aura aucun effet sur les procédures en cours entamées avant la trans‑
                    mission d’un avis, que ladite dénonciation a un effet à l’égard des procédures
                    entamées après cette date. Tel est, selon elle, l’effet du second alinéa dès lors
                    qu’on lui applique une interprétation a contrario comme celle que la Cour
                    a retenue dans son arrêt du 16 avril 2013 en l’affaire du Différend frontalier
                    (Burkina Faso/Niger) (C.I.J. Recueil 2013, p. 81‑82, par. 87‑88). En outre,
                    adopter une interprétation différente priverait le second alinéa d’effet utile
                    et irait donc à l’encontre du principe selon lequel il convient de donner effet
                    à tous les termes d’un traité. La Colombie rejette l’idée que son interpréta‑
                    tion du second alinéa de l’article LVI aurait pour conséquence d’ôter tout
                    effet utile au premier alinéa de cette même disposition. Tout en reconnais‑
                    sant qu’il s’ensuit de cette interprétation que, pendant l’année au cours de
                    laquelle le traité demeurerait en vigueur en application du premier alinéa de
                    l’article LVI, aucune des différentes procédures visées aux chapitres deux à
                    cinq du pacte ne pourrait être engagée par ou contre un Etat ayant notifié
                    une dénonciation, elle soutient que d’importantes obligations de fond énon‑
                    cées dans d’autres chapitres du pacte continueraient néanmoins d’être
                    applicables pendant cette période d’un an, de sorte que le premier alinéa de
                    l’article LVI aurait manifestement un effet.
                       25. La Colombie allègue que son interprétation de l’article LVI est
                    confirmée par le fait qu’il aurait été aisé pour les parties au pacte, si elles
                    avaient voulu que la dénonciation n’ait d’incidence sur aucune procédure
                    introduite pendant le préavis d’un an, de le dire expressément en adoptant
                    un libellé similaire à celui des dispositions d’autres traités, telles que le
                    paragraphe 2 de l’article 58 de la convention européenne des droits de
                    l’homme de 1950 et le paragraphe 2 de l’article 40 de la convention euro‑
                    péenne sur l’immunité des Etats de 1972. La Colombie fait observer en
                    outre que la fonction et le libellé de l’article XXXI sont très similaires à
                    ceux du paragraphe 2 de l’article 36 du Statut de la Cour et que les Etats
                    se réservent généralement le droit de retirer sans préavis les déclarations
                    qu’ils font au titre de cette dernière disposition.
                       26. Enfin, la Colombie affirme que son interprétation « est également
                    en accord avec la pratique des Etats parties au pacte » et les travaux pré‑

                    16




7 CIJ1093.indb 28                                                                                       15/02/17 08:28

                    113 	        délimitation du plateau continental (arrêt)

                    paratoires. Sur le premier point, elle fait valoir l’absence totale de réac‑
                    tion, y compris de la part du Nicaragua, à son avis de dénonciation,
                    nonobstant le fait qu’il y était clairement précisé que la dénonciation
                    prendrait effet à compter du jour même « à l’égard des procédures intro‑
                    duites postérieurement au[dit] … avis ». Elle souligne également que l’avis
                    de dénonciation transmis par El Salvador en 1973 n’a suscité aucune
                    réaction de la part des autres parties au pacte, bien qu’il y était indiqué
                    que la dénonciation « pren[drait] effet à compter d[u] jour [même] ».
                    S’agissant des travaux préparatoires, la Colombie soutient que le premier
                    alinéa de l’article LVI s’inspirait de l’article 9 du traité général d’arbitrage
                    interaméricain de 1929 (et de la disposition équivalente figurant à l’ar‑
                    ticle 16 de la convention générale de conciliation interaméricaine de 1929).
                    Selon la Colombie, ce qui est devenu le second alinéa de l’article LVI a été
                    ajouté à la suite d’une proposition faite en 1938 par les Etats‑Unis d’Amé‑
                    rique, laquelle a été acceptée par le comité juridique interaméricain en
                    1947 puis incorporée dans le texte signé en 1948. La Colombie tire de
                    cette évolution du texte de l’article LVI la conclusion que les parties au
                    pacte de Bogotá avaient l’intention d’y incorporer une disposition limi‑
                    tant l’effet du premier alinéa.

                                                           *
                         27. Selon le Nicaragua, la compétence de la Cour est régie par l’ar‑
                    ticle XXXI du pacte de Bogotá, aux termes duquel la Colombie et
                    lui‑même ont tous deux reconnu la juridiction de la Cour « tant que le …
                    Traité [en question] restera[it] en vigueur ». La durée d’applicabilité dudit
                    traité est déterminée par le premier alinéa de l’article LVI, qui dispose
                    que, pour un Etat l’ayant dénoncé, le pacte demeure en vigueur un an à
                    compter de la date de transmission de l’avis de dénonciation. La date à
                    laquelle la compétence de la Cour doit être établie étant celle du dépôt de
                    la requête, et le Nicaragua ayant procédé à ce dépôt moins d’un an après
                    la notification par la Colombie de sa dénonciation du pacte, il s’ensuit
                    — selon lui — que la Cour a compétence en l’espèce. Le Nicaragua
                    ­soutient que rien dans le second alinéa de l’article LVI ne vient contredire
                     cette conclusion et que l’on ne saurait rien inférer du silence de cet ali‑
                     néa sur les procédures entamées entre la transmission de l’avis de dénon‑
                     ciation et la date à laquelle le pacte cesse d’être en vigueur à l’égard de
                     l’Etat qui l’a dénoncé ; en tout état de cause, pareille inférence ne saurait
                     primer le libellé exprès de l’article XXXI et du premier alinéa de
                     ­l’article LVI.
                         28. Le Nicaragua affirme que l’examen de l’objet et du but du pacte
                      vient confirmer cette conclusion. Il rappelle que, selon la Cour, « il ressort
                      nettement du pacte que les Etats américains, en élaborant cet instrument,
                      ont entendu renforcer leurs engagements mutuels en matière de règlement
                      judiciaire » (Actions armées frontalières et transfrontalières (Nicaragua
                      c. Honduras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 89,
                      par. 46). De l’avis du Nicaragua, l’interprétation que fait la Colombie du

                    17




7 CIJ1093.indb 30                                                                                      15/02/17 08:28

                    114 	       délimitation du plateau continental (arrêt)

                    second alinéa de l’article LVI priverait de tout sens le libellé exprès de
                    l’article XXXI, qui dispose que les parties au pacte reconnaissent la juri‑
                    diction de la Cour tant que ledit instrument demeure en vigueur entre
                    elles, ainsi que celui de l’article LVI, qui dispose que le pacte demeure en
                    vigueur un an à compter de la notification de la dénonciation. Selon lui,
                    cela rendrait également irréalisable, pendant le préavis d’un an, le but du
                    pacte tel qu’il a été défini par la Cour.
                       29. Le Nicaragua conteste l’argument de la Colombie selon lequel l’in‑
                    terprétation qu’elle fait du second alinéa de l’article LVI maintiendrait en
                    vigueur d’importantes obligations pendant le préavis d’un an. A son sens,
                    l’interprétation de la Colombie soustrairait aux effets du premier alinéa de
                    l’article LVI toutes les procédures de bons offices et de médiation (chapitre
                    deux du pacte), d’enquête et de conciliation (chapitre trois), de règlement
                    judiciaire (chapitre quatre) et d’arbitrage (chapitre cinq), qui, ensemble,
                    représentent quarante et un des soixante articles du pacte. Parmi les dispo‑
                    sitions restantes, plusieurs — comme l’article LII sur la ratification du
                    pacte et l’article LIV sur l’adhésion à celui‑ci — ont entièrement rempli
                    leur fonction et n’auraient donc plus de rôle à jouer pendant le préavis
                    d’un an, tandis que d’autres — comme les articles III à VI — sont indisso‑
                    ciablement liées aux procédures visées aux chapitres deux à cinq et n’im‑
                    posent aucune obligation indépendante de celles‑ci. Par conséquent, selon
                    l’interprétation que fait la Colombie de l’article LVI, seuls six des
                    soixante articles du pacte conserveraient une quelconque fonction pendant
                    le préavis d’un an prévu au premier alinéa. Le Nicaragua fait observer de
                    surcroît que le chapitre premier s’intitule « Obligation générale de régler les
                    différends par des moyens pacifiques », et qu’il serait donc singulier d’inter‑
                    préter l’article LVI de telle sorte que ledit chapitre demeurerait en vigueur
                    entre un Etat ayant dénoncé le pacte et les autres parties à celui‑ci, alors
                    qu’il n’en irait plus de même de ceux qui contiennent précisément les
                    moyens auxquels le chapitre premier renvoie.
                       30. Enfin, le Nicaragua conteste que l’interprétation de la Colombie
                    soit étayée par la pratique des parties au pacte de Bogotá ou par les tra‑
                    vaux préparatoires. En ce qui concerne la pratique, il affirme que l’on ne
                    saurait rien inférer de l’absence de réaction aux avis de dénonciation
                    transmis par El Salvador et la Colombie, puisque les autres parties au
                    pacte n’étaient pas tenues d’y réagir. Quant aux travaux préparatoires, ils
                    ne donnent aucune indication sur la raison pour laquelle ce qui est devenu
                    le second alinéa de l’article LVI a été ajouté ni sur ce qu’il était censé
                    signifier. Plus important encore, rien dans les travaux préparatoires ne
                    donne à penser que les parties au pacte entendaient, en ajoutant ce qui est
                    devenu le second alinéa, restreindre la portée du premier alinéa de l’ar‑
                    ticle LVI. De l’avis du Nicaragua, le second alinéa de l’article LVI, s’il
                    n’est pas nécessaire, est néanmoins utile en ce qu’il précise clairement que
                    la dénonciation n’a pas d’incidence sur les procédures en cours.

                                                         **


                    18




7 CIJ1093.indb 32                                                                                     15/02/17 08:28

                    115 	       délimitation du plateau continental (arrêt)

                        31. La Cour rappelle que la date à laquelle s’apprécie sa compétence
                    est celle du dépôt de la requête (Application de la convention pour la pré-
                    vention et la répression du crime de génocide (Croatie c. Serbie), excep-
                    tions préliminaires, arrêt, C.I.J. Recueil 2008, p. 437‑438, par. 79-80 ;
                    Application de la convention pour la prévention et la répression du crime de
                    génocide (Bosnie‑Herzégovine c. Yougoslavie), exceptions préliminaires,
                    arrêt, C.I.J. Recueil 1996 (II), p. 613, par. 26). Cette règle a notamment
                    pour conséquence que « la disparition postérieure à l’introduction d’une
                    instance d’un élément qui conditionne la compétence de la Cour ne pro‑
                    duit pas et ne saurait produire d’effet rétroactif » (Application de la conven-
                    tion pour la prévention et la répression du crime de génocide (Croatie
                    c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 438,
                    par. 80). Ainsi, le fait qu’une disposition conventionnelle conférant com‑
                    pétence à la Cour cesse d’être en vigueur entre le demandeur et le
                    ­défendeur, que l’une ou l’autre des parties retire la déclaration qu’elle
                     avait formulée au titre du paragraphe 2 de l’article 36 du Statut ou que
                     ­celle-ci vienne à expirer, s’il intervient après le dépôt de la requête, ne
                      prive pas la Cour de compétence. Comme l’a déclaré la Cour en l’affaire
                      Nottebohm,
                         « [l]orsque la requête est déposée à un moment où le droit en
                         vigueur entre les parties comporte la juridiction obligatoire de la
                         Cour… le dépôt de la requête n’est que la condition pour que la
                         clause de juridiction obligatoire produise effet à l’égard de la demande
                         qui fait l’objet de la requête. Cette condition remplie, la Cour doit
                         connaître de la demande ; elle a compétence pour en examiner tous
                         les aspects, qu’ils touchent à la compétence, à la recevabilité ou au
                         fond. Un fait extérieur tel que la caducité ultérieure de la déclaration
                         par échéance du terme ou par dénonciation ne saurait retirer à la
                         Cour une compétence déjà établie. » (Nottebohm (Liechtenstein
                         c. Guatemala), exception préliminaire, arrêt, C.I.J. Recueil 1953,
                         p. 123.)
                       32. Aux termes de l’article XXXI, les parties au pacte de Bogotá recon‑
                    naissent comme obligatoire la juridiction de la Cour « tant que le[dit]
                    Traité restera en vigueur ». Le premier alinéa de l’article LVI dispose que
                    le pacte, lorsqu’il est dénoncé par un Etat partie, demeure en vigueur
                    entre ce dernier et les autres parties pour une durée d’un an à compter de
                    la notification de la dénonciation. Il n’est pas contesté que, en elles‑mêmes,
                    ces dispositions suffiraient à conférer à la Cour compétence pour connaître
                    de la présente affaire. Le pacte était toujours en vigueur entre la Colom‑
                    bie et le Nicaragua à la date du dépôt de la requête et, conformément à la
                    règle exposée au paragraphe 31 ci‑dessus, le fait qu’il a par la suite cessé
                    de produire ses effets entre ces deux Etats n’aurait pas d’incidence sur
                    cette compétence. La seule question soulevée par la première exception de
                    la Colombie est, dès lors, celle de savoir si le second alinéa de l’article LVI
                    modifie ce qui aurait autrement été l’effet du premier au point d’imposer
                    à la Cour de se déclarer incompétente pour connaître de l’instance, même

                    19




7 CIJ1093.indb 34                                                                                     15/02/17 08:28

                    116 	        délimitation du plateau continental (arrêt)

                    si celle‑ci a été introduite alors que le pacte était toujours en vigueur entre
                    les Parties.
                       33. Pour répondre à cette question, il convient d’appliquer aux dispo‑
                    sitions pertinentes du pacte de Bogotá les règles d’interprétation des trai‑
                    tés énoncées aux articles 31 à 33 de la convention de Vienne. Bien que
                    cette convention ne soit pas en vigueur entre les Parties et qu’elle ne
                    couvre de toute façon pas les traités conclus avant son entrée en vigueur,
                    tels que le pacte de Bogotá, il est constant que ses articles 31 à 33 reflètent
                    des règles de droit international coutumier (Avena et autres ressortissants
                    mexicains (Mexique c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil
                    2004 (I), p. 48, par. 83 ; LaGrand (Allemagne c. Etats-Unis d’Amérique),
                    arrêt, C.I.J. Recueil 2001, p. 502, par. 101 ; Plates-­formes pétrolières
                    (République islamique d’Iran c. Etats-Unis d’Amérique), exception prélimi-
                    naire, arrêt, C.I.J. Recueil 1996 (II), p. 812, par. 23 ; Différend territorial
                    (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 21‑22,
                    par. 41 ; Sentence arbitrale du 31 juillet 1989 (Guinée-­Bissau c. Sénégal),
                    arrêt, C.I.J. Recueil 1991, p. 70, par. 48). Les Parties conviennent que ces
                    règles sont applicables. L’article 31, qui énonce la règle générale d’inter‑
                    prétation, dispose qu’« [u]n traité doit être interprété de bonne foi suivant
                    le sens ordinaire à attribuer aux termes du traité dans leur contexte et à la
                    lumière de son objet et de son but ».
                       34. L’argument de la Colombie relatif à l’interprétation du second ali‑
                    néa de l’article LVI repose non sur le sens ordinaire des termes de cette
                    disposition, mais sur une conclusion que l’on pourrait tirer, selon elle, du
                    silence de cet alinéa. Celui‑ci est muet sur les procédures introduites après
                    la transmission de l’avis de dénonciation mais avant l’expiration du préa‑
                    vis d’un an visé au premier alinéa de ce même article. La Colombie invite
                    la Cour à inférer de ce silence qu’elle n’a pas compétence à l’égard des
                    procédures introduites après la notification de la dénonciation. Cette
                    conclusion vaut, selon elle, même lorsque, ledit préavis n’étant pas encore
                    expiré, le pacte est toujours en vigueur pour l’Etat qui l’a dénoncé. Elle
                    découle, d’après la Colombie, d’une interprétation a contrario de cette
                    disposition.

                       35. L’interprétation a contrario d’une disposition conventionnelle — en
                    vertu de laquelle le fait que la disposition mentionne expressément un cas de
                    figure donné justifierait la conclusion que d’autres cas comparables sont
                    exclus de ses prévisions — a été employée tant par la Cour (voir, par
                    exemple, Différend territorial et maritime (Nicaragua c. Colombie), requête
                    du Honduras à fin d’intervention, arrêt, C.I.J. Recueil 2011 (II), p. 432,
                    par. 29) que par sa devancière, la Cour permanente de Justice internationale
                    (Vapeur Wimbledon, arrêts, 1923, C.P.J.I. série A no 1, p. 23‑24). Une telle
                    interprétation ne peut toutefois être retenue que si elle se justifie à la lumière
                    du libellé de l’ensemble des dispositions pertinentes, de leur contexte ainsi
                    que de l’objet et du but du traité. Cependant, même dans le cas où le recours
                    à une telle interprétation est justifié, il importe de déterminer en quoi consiste
                    exactement, dans chaque cas, la conclusion qu’il y a lieu d’inférer.

                    20




7 CIJ1093.indb 36                                                                                        15/02/17 08:28

                    117 	       délimitation du plateau continental (arrêt)

                       36. Le second alinéa de l’article LVI dispose que « [l]a dénonciation
                    n’aura aucun effet sur les procédures en cours entamées avant la transmis‑
                    sion de l’avis en question ». C’est toutefois non pas la dénonciation en soi
                    qui peut avoir un effet sur la juridiction que la Cour tient de l’article XXXI
                    de cet instrument, mais l’extinction du traité (entre l’Etat qui l’a dénoncé
                    et les autres parties) qui en résulte. Cette conclusion découle à la fois des
                    termes de l’article XXXI, qui dispose que les parties au pacte recon‑
                    naissent comme obligatoire entre elles la juridiction de la Cour « tant que
                    le[dit] Traité restera en vigueur » et du sens ordinaire des termes employés
                    à l’article LVI. Le premier alinéa de l’article LVI prévoit qu’il peut être
                    mis fin au traité par voie de dénonciation, mais que l’extinction n’inter‑
                    viendra qu’au terme d’un délai d’un an courant à compter de la notifica‑
                    tion de la dénonciation. C’est par conséquent ce premier alinéa qui
                    détermine les effets de la dénonciation. Le second confirme que les procé‑
                    dures entamées avant la transmission de l’avis de dénonciation peuvent se
                    poursuivre indépendamment de cette dernière et donc indépendamment
                    des prévisions du premier alinéa quant aux effets de la dénonciation dans
                    leur ensemble.
                       37. L’argument de la Colombie est qu’une interprétation a contrario
                    du second alinéa de l’article LVI conduit à conclure que, s’il est dit que
                    « [l]a dénonciation n’aura aucun effet sur les procédures en cours enta‑
                    mées avant la transmission de l’avis [de dénonciation] », il s’ensuit que la
                    dénonciation a bien un effet sur les procédures introduites après la trans‑
                    mission dudit avis. La Colombie soutient que cet effet réside en ceci que
                    toute procédure introduite après la date de la notification se trouvera
                    purement et simplement exclue du cadre du traité. Selon elle, toute procé‑
                    dure introduite devant la Cour après cette date serait donc exclue de la
                    compétence conférée par l’article XXXI. Pareille interprétation, toutefois,
                    va à l’encontre des termes de l’article XXXI, qui dispose que les parties au
                    pacte reconnaissent la juridiction de la Cour comme obligatoire « tant que
                    le[dit] Traité restera en vigueur ».
                       Le second alinéa de l’article LVI se prête à une autre interprétation, qui
                    est compatible avec les termes de l’article XXXI. Selon cette interpréta‑
                    tion, tandis que les procédures introduites avant la transmission de l’avis
                    de dénonciation peuvent en tout état de cause se poursuivre et ne tombent
                    donc pas sous le coup du premier alinéa de l’article LVI, l’effet de la
                    dénonciation sur les procédures introduites après cette date, lui, est régi
                    par le premier alinéa. Puisque celui‑ci prévoit que la dénonciation n’en‑
                    traîne, pour l’Etat qui en est l’auteur, l’extinction du traité qu’au terme
                    d’un délai d’un an, les procédures introduites pendant cette année de pré‑
                    avis le sont alors que le pacte est toujours en vigueur. Elles relèvent donc
                    du champ de compétence défini à l’article XXXI.
                       38. En outre, conformément à la règle d’interprétation consacrée au
                    paragraphe 1 de l’article 31 de la convention de Vienne, le texte du second
                    alinéa de l’article LVI doit être examiné dans son contexte. La Colombie
                    admet (voir le paragraphe 28 ci‑dessus) que l’interprétation qu’elle en fait
                    exclut, entre l’Etat ayant dénoncé le pacte et toute autre partie à celui‑ci,

                    21




7 CIJ1093.indb 38                                                                                    15/02/17 08:28

                    118 	        délimitation du plateau continental (arrêt)

                    toute possibilité de recourir à l’une quelconque des procédures de règle‑
                    ment des différends visées aux chapitres deux à cinq durant le délai d’un
                    an prévu par le premier alinéa de l’article LVI entre la notification de
                    dénonciation et l’extinction du traité pour l’Etat en question. Selon elle,
                    seules les dispositions des autres chapitres du pacte demeureraient en
                    vigueur entre l’auteur de la dénonciation et les autres parties pendant
                    cette période. Or, les chapitres deux à cinq contiennent l’ensemble des
                    dispositions du pacte relatives aux différentes procédures de règlement
                    pacifique des différends et, comme l’exposera la Cour, ils jouent un rôle
                    clef dans le système d’obligations instauré par le pacte. L’interprétation
                    du second alinéa de l’article LVI proposée par la Colombie aurait pour
                    conséquence que, pendant l’année suivant la notification de la dénoncia‑
                    tion, l’essentiel des articles du pacte, contenant ses dispositions les plus
                    importantes, ne s’appliqueraient pas entre l’Etat auteur de la dénoncia‑
                    tion et les autres parties. Pareil résultat est difficile à concilier avec le
                    libellé exprès du premier alinéa de l’article LVI, qui prévoit le maintien en
                    vigueur du « présent Traité » pendant le préavis d’un an, sans faire de
                    distinction entre les différentes parties du pacte comme le voudrait la
                    Colombie.
                       39. Il est aussi nécessaire de rechercher si l’interprétation de la Colom‑
                    bie est compatible avec l’objet et le but du pacte de Bogotá. Ceux‑ci res‑
                    sortent de son titre complet — traité américain de règlement pacifique. Le
                    préambule précise que le pacte a été adopté conformément à l’article 23
                    de la Charte de l’OEA. Cet article 23 (devenu l’article 27) dispose que :

                         « [u]n traité spécial établira les moyens propres à régler les différends
                         et fixera les procédures qui conviennent à chacun des moyens paci‑
                         fiques, de façon qu’aucun différend entre les Etats américains ne
                         reste sans règlement définitif a­ u-delà d’une période raisonnable ».
                    Le fait que la mise en place de moyens de règlement pacifique des diffé‑
                    rends constitue bien l’objet et le but du pacte est encore confirmé par les
                    dispositions du chapitre premier, intitulé « Obligation générale de régler
                    les différends par des moyens pacifiques ». L’article I est ainsi libellé :
                           « Les Hautes Parties Contractantes réaffirment solennellement les
                         obligations qu’elles ont acceptées dans des conventions et des décla‑
                         rations internationales antérieures ainsi que dans la Charte des
                         Nations Unies ; elles décident de s’abstenir de la menace, de l’emploi
                         de la force ou de n’importe quel autre moyen de coercition pour
                         régler leurs différends et de recourir, en toutes circonstances, à des
                         moyens pacifiques. »
                    Quant à l’article II, il se lit comme suit :
                            « Les Hautes Parties Contractantes acceptent l’obligation de résoudre
                         les différends internationaux à l’aide des procédures pacifiques régio‑
                         nales avant de recourir au Conseil de sécurité des Nations Unies.

                    22




7 CIJ1093.indb 40                                                                                    15/02/17 08:28

                    119 	       délimitation du plateau continental (arrêt)

                            En conséquence, au cas où surgirait, entre deux ou plusieurs Etats
                         signataires, un différend qui, de l’avis de l’une des parties, ne pour‑
                         rait être résolu au moyen de négociations directes suivant les voies
                         diplomatiques ordinaires, les parties s’engagent à employer les procé‑
                         dures établies dans ce Traité sous la forme et dans les conditions
                         prévues aux articles suivants, ou les procédures spéciales qui, à leur
                         avis, leur permettront d’arriver à une solution. »
                    Enfin, la Cour rappellera que, dans son arrêt de 1988 en l’affaire relative
                    à des Actions armées, cité au paragraphe 28 ci‑dessus, elle a conclu que
                    « les Etats américains, en élaborant [le pacte], [avaient] entendu renforcer
                    leurs engagements mutuels en matière de règlement judiciaire » (Actions
                    armées frontalières et transfrontalières (Nicaragua c. Honduras), compé-
                    tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 89, par. 46).
                       40. Il est clair, au vu de ces facteurs, que l’objet et le but du pacte sont
                    de promouvoir le règlement pacifique des différends au moyen des procé‑
                    dures prévues par celui‑ci. Bien que la Colombie soutienne que les « pro‑
                    cédures … régionales » visées au premier alinéa de l’article II ne sont pas
                    limitées aux procédures énoncées dans le pacte, l’article II doit être inter‑
                    prété comme un tout. Or, il ressort clairement de l’emploi de la locution
                    « en conséquence » au début du second alinéa de l’article II que c’est au
                    moyen des procédures visées aux chapitres deux à cinq du pacte qu’il doit
                    être donné effet à l’obligation de recourir aux procédures régionales que
                    les parties ont « accept[ée] » à l’alinéa précédent. La Colombie affirme
                    que, suivant son interprétation du second alinéa de l’article LVI, l’ar‑
                    ticle II — qui énonce l’une des obligations fondamentales du pacte —
                    demeurerait en vigueur pendant le préavis d’un an. La Cour note
                    cependant qu’il s’ensuit de cette interprétation que non seulement l’Etat
                    qui a dénoncé le pacte, mais aussi, dans la mesure où un différend les
                    opposerait à cet Etat, toutes les autres parties à cet instrument seraient
                    privées de la possibilité d’utiliser les procédures qui ont justement été
                    conçues pour donner effet à cette obligation de recourir aux procédures
                    régionales. Comme la Cour l’a déjà indiqué (voir le paragraphe 34 ci‑­
                    dessus), cette interprétation ne se fonde pas sur les termes exprès du
                    second alinéa de l’article LVI, mais sur la conclusion qu’il y a lieu,
                    selon la Colombie, de tirer de l’absence de toute référence dans l’alinéa
                    en question aux procédures introduites pendant le délai d’un an. La Cour
                    ne voit pas sur quel fondement elle pourrait tirer de ce silence une conclu‑
                    sion qui serait incompatible avec l’objet et le but du pacte de Bogotá.
                       41. La Colombie argue en substance que son interprétation est néces‑
                    saire pour conférer au second alinéa de l’article LVI un effet utile. Elle
                    soutient que, si l’effet du second alinéa se limitait à permettre aux procé‑
                    dures entamées avant la date de la transmission de l’avis de dénonciation
                    de se poursuivre après celle‑ci, cette disposition serait superflue. La règle
                    selon laquelle des faits postérieurs à la date du dépôt d’une requête ne
                    sauraient priver la Cour d’une compétence qui existait à cette date (voir le
                    paragraphe 31 ci‑dessus) garantirait, de toute façon, l’absence d’incidence

                    23




7 CIJ1093.indb 42                                                                                     15/02/17 08:28

                    120 	       délimitation du plateau continental (arrêt)

                    de la dénonciation du pacte sur les procédures déjà entamées avant cette
                    dénonciation.
                       La Cour a reconnu qu’il convenait, en général, d’interpréter un traité
                    en cherchant à donner effet à chacun de ses termes et en veillant à ce
                    qu’aucune de ses dispositions ne soit privée de portée ou d’effet (Applica-
                    tion de la convention internationale sur l’élimination de toutes les formes de
                    discrimination raciale (Géorgie c. Fédération de Russie), exceptions préli-
                    minaires, arrêt, C.I.J. Recueil 2011 (I), p. 125‑126, par. 133 ; Détroit de
                    Corfou (Royaume-Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 24).
                    Il arrive néanmoins que les parties à un traité adoptent une disposition
                    afin d’éviter tout doute, même si ­celle-ci n’est pas strictement nécessaire.
                    Ainsi, le pacte de Bogotá, en son article LVIII, prévoit que certains traités
                    interaméricains plus anciens cesseront de produire leurs effets à l’égard
                    des parties dès son entrée en vigueur. Il précise ensuite, à l’article LIX,
                    que les dispositions de l’article LVIII « ne s’appliqueront pas aux procé‑
                    dures déjà entamées ou réglées » conformément à l’un de ces traités anté‑
                    rieurs. Si l’on devait appliquer à ces dispositions (auxquelles aucune des
                    Parties ne s’est référée) la logique suivie par la Colombie à l’égard de
                    l’article LVI, l’article LIX ne serait pas nécessaire. Il semble que les par‑
                    ties au pacte de Bogotá aient jugé souhaitable de l’inclure par surcroît de
                    prudence. Le fait que les parties au pacte aient estimé utile d’ajouter cet
                    article alors qu’il n’était pas strictement nécessaire amoindrit l’argument
                    de la Colombie selon lequel elles n’auraient pu ajouter pour la même rai‑
                    son la disposition analogue figurant au second alinéa de l’article LVI.

                       42. La Cour considère également que, en cherchant à déterminer le
                    sens du second alinéa de l’article LVI, elle ne doit pas adopter une inter‑
                    prétation qui prive de portée ou d’effet le premier alinéa de ce même
                    article. Or, si le premier alinéa dispose que le pacte demeurera en vigueur
                    un an à compter de la notification de la dénonciation, l’interprétation
                    proposée par la Colombie en circonscrirait l’effet aux chapitres premier,
                    six, sept et huit. Le chapitre huit contient les dispositions formelles tou‑
                    chant par exemple à la ratification, à l’entrée en vigueur et à l’enregistre‑
                    ment du traité et n’impose aucune obligation au cours de la période
                    suivant la notification de la dénonciation. Le chapitre sept (intitulé « Avis
                    consultatifs ») n’est composé que d’un seul article, de nature purement
                    permissive. Le chapitre six contient lui aussi une seule disposition pré‑
                    voyant uniquement que, en cas de non-­respect, par une partie, d’un arrêt
                    de la Cour ou d’une sentence arbitrale, l’autre ou les autres parties, avant
                    de recourir au Conseil de sécurité des Nations Unies, demanderont une
                    réunion de consultation de leurs ministres des relations extérieures.
                       Le chapitre premier (« Obligation générale de régler les différends par
                    des moyens pacifiques ») comporte quant à lui huit articles qui imposent
                    aux parties d’importantes obligations. Toutefois, comme cela a déjà été
                    démontré (voir le paragraphe 40 ci‑dessus), l’article II concerne l’obliga‑
                    tion de recourir aux procédures prévues par le pacte (dont aucune ne serait
                    ouverte aux parties au cours de l’année de préavis si l’interprétation pro‑

                    24




7 CIJ1093.indb 44                                                                                    15/02/17 08:28

                    121 	        délimitation du plateau continental (arrêt)

                    posée par la Colombie était retenue), tandis que les articles III à VI n’ont
                    aucun effet indépendant des procédures visées aux chapitres deux à cinq.
                    Ne restent donc que trois dispositions. L’article I dispose que les parties
                         « réaffirment solennellement les obligations qu’elles ont acceptées
                         dans des conventions et des déclarations internationales antérieures
                         ainsi que dans la Charte des Nations Unies ; … décident de s’abstenir
                         de la menace, de l’emploi de la force ou de n’importe quel autre
                         moyen de coercition pour régler leurs différends et de recourir, en
                         toutes circonstances, à des moyens pacifiques ».
                    L’article VII impose aux parties de ne pas exercer la protection diploma‑
                    tique à l’égard de leurs nationaux tant que ceux‑ci n’auront pas épuisé
                    leurs voies de recours par‑devant les tribunaux locaux compétents. L’ar‑
                    ticle VIII précise que le recours aux moyens pacifiques ne saurait faire
                    obstacle à l’exercice du droit de légitime défense en cas d’attaque armée.
                       Dès lors, l’interprétation du second alinéa de l’article LVI proposée par
                    la Colombie circonscrirait l’application du premier alinéa de l’article LVI
                    à ce petit nombre de dispositions.
                       43. Citant les termes employés dans d’autres traités, la Colombie sou‑
                    tient que, si elles avaient entendu assurer l’absence d’incidence sur les pro‑
                    cédures introduites à tout moment avant l’expiration du préavis d’un an
                    visé au premier alinéa de l’article LVI, les parties au pacte de Bogotá
                    auraient aisément pu inclure une disposition expresse en ce sens. A l’inverse,
                    toutefois, si le résultat recherché avait été celui que prétend la Colombie, les
                    parties au pacte auraient aisément pu inclure une disposition expresse à cet
                    effet ; or, elles ont choisi de ne pas le faire. La comparaison avec ces autres
                    traités ne plaide donc pas de manière convaincante en faveur de l’interpré‑
                    tation que la Colombie donne du second alinéa de l’article LVI. L’argu‑
                    ment mettant en avant le fait que de nombreuses déclarations formulées au
                    titre du paragraphe 2 de l’article 36 du Statut de la Cour sont dénonçables
                    sans préavis n’est pas plus convaincant. Le paragraphe 2 de l’article 36 du
                    Statut et l’article XXXI du pacte de Bogotá prévoient tous deux la recon‑
                    naissance de la juridiction obligatoire de la Cour. Toutefois, le premier ne
                    confère compétence à la Cour qu’à l’égard d’Etats ayant reconnu sa juridic‑
                    tion par une déclaration. Dans la déclaration qu’il fait au titre du para‑
                    graphe 2 de l’article 36 du Statut, un Etat est libre de dire que sa déclaration
                    pourra être retirée sans préavis. L’article XXXI du pacte de Bogotá, en
                    revanche, est un engagement conventionnel, dont la mise en œuvre ne
                    dépend pas des effets des déclarations unilatérales (Actions armées fronta-
                    lières et transfrontalières (Nicaragua c. Honduras), compétence et recevabi-
                    lité, arrêt, C.I.J. Recueil 1988, p. 84, par. 32). Les conditions auxquelles un
                    Etat partie au pacte peut retirer cet engagement sont régies par les disposi‑
                    tions pertinentes de cet instrument. Le fait que de nombreux Etats choi‑
                    sissent de formuler leur déclaration au titre du paragraphe 2 de l’article 36
                    de manière à pouvoir mettre un terme à leur acceptation de la compétence
                    de la Cour avec effet immédiat n’apporte donc aucun éclairage sur la
                    manière dont il convient d’interpréter les dispositions du pacte.

                    25




7 CIJ1093.indb 46                                                                                      15/02/17 08:28

                    122 	       délimitation du plateau continental (arrêt)

                       44. La Cour a pris note de l’argument de la Colombie (voir le para‑
                    graphe 26 ci‑dessus) relatif à la pratique des Etats, en l’occurrence les avis
                    de dénonciation du pacte transmis par El Salvador en 1973 et par
                    elle‑même en 2012, ainsi que ce qu’elle décrit comme l’absence de toute
                    réaction à la notification de ces dénonciations.
                       Les deux avis ne sont pas libellés dans les mêmes termes. Si, dans le
                    sien, El Salvador a déclaré que la dénonciation « pren[drait] effet à comp‑
                    ter d[u] jour [même] », rien n’indique en quoi consistait l’effet immédiat de
                    cette dénonciation. Puisque le premier alinéa de l’article LVI impose un
                    préavis d’un an pour mettre fin au traité, tout avis de dénonciation prend
                    effet immédiatement en ce sens que sa transmission déclenche le commen‑
                    cement de la période d’un an. Par conséquent, ni l’avis de dénonciation
                    d’El Salvador, ni l’absence de tout commentaire des autres parties au
                    pacte à ce sujet, n’apporte le moindre éclairage sur la question dont la
                    Cour est saisie.
                       L’avis transmis par la Colombie précisait que « la dénonciation [du
                    pacte] pre[nait] effet à compter d[u] jour [même] à l’égard des procédures
                    introduites postérieurement [audit] avis, conformément au second alinéa
                    de l’article LVI ». Cependant, la Cour ne saurait voir dans l’absence de
                    toute objection des autres parties au pacte à son sujet un accord, au sens
                    de l’alinéa b) du paragraphe 3 de l’article 31 de la convention de Vienne,
                    à l’égard de l’interprétation que la Colombie donne de l’article LVI. Elle
                    ne considère pas davantage comme valant acquiescement l’absence de
                    tout commentaire du Nicaragua. Le fait que celui‑ci ait saisi la Cour de
                    l’affaire relative à des Violations alléguées de droits souverains et d’espaces
                    maritimes dans la mer des Caraïbes (Nicaragua c. Colombie) et de la pré‑
                    sente affaire moins d’un an avant la transmission de l’avis de dénoncia‑
                    tion de la Colombie vient renforcer cette conclusion.
                       45. En ce qui concerne l’argument que la Colombie tire des travaux
                    préparatoires du pacte, la Cour constate qu’il ressort de ceux‑ci que le
                    texte du premier alinéa de l’article LVI a été repris de l’article 9 du traité
                    général d’arbitrage interaméricain de 1929 et de l’article 16 de la conven‑
                    tion générale de conciliation interaméricaine de 1929. Le second alinéa de
                    l’article LVI trouve son origine dans un texte proposé par les Etats‑Unis
                    en 1938, sans équivalent dans ces autres traités. Les travaux préparatoires
                    ne permettent toutefois pas de savoir dans quel but précis a été ajouté ce
                    qui allait devenir le second alinéa de l’article LVI. La Cour relève égale‑
                    ment que, si la signification que la Colombie attribue au second alinéa
                    était correcte, l’insertion de cette nouvelle disposition aurait eu pour
                    conséquence de limiter l’effet d’une disposition que les parties, avant
                    même que les Etats‑Unis eussent présenté leur proposition, envisageaient
                    de reprendre du traité de 1929. Or il ne ressort nullement des travaux
                    préparatoires que quiconque ait considéré que l’incorporation de ce nou‑
                    vel alinéa entraînerait une modification aussi importante.
                       46. Pour toutes les raisons qui précèdent, la Cour estime que l’interpré‑
                    tation de l’article LVI proposée par la Colombie ne saurait être accueillie.
                    Au vu de l’article LVI pris dans son ensemble, et à la lumière de son

                    26




7 CIJ1093.indb 48                                                                                     15/02/17 08:28

                    123 	        délimitation du plateau continental (arrêt)

                    contexte ainsi que de l’objet et du but du pacte, la Cour conclut que l’ar‑
                    ticle XXXI qui lui confère compétence demeurait en vigueur entre les Par‑
                    ties à la date du dépôt de la requête en la présente affaire. L’extinction
                    ultérieure du pacte entre le Nicaragua et la Colombie n’a pas d’incidence
                    sur la compétence qui existait à la date à laquelle l’instance a été intro‑
                    duite. Par conséquent, la première exception préliminaire de la Colombie
                    doit être rejetée.


                                       III. Troisième exception préliminaire

                       47. Par sa troisième exception préliminaire, la Colombie conteste la
                    compétence de la Cour au motif que la Cour aurait déjà statué sur les
                    demandes du Nicaragua dans son arrêt de 2012. Elle soutient par consé‑
                    quent que le principe de l’autorité de la chose jugée empêche la Cour
                    d’examiner les demandes du Nicaragua.
                       48. La Cour observe d’abord qu’elle n’est pas liée par la qualification
                    d’une exception préliminaire par la partie qui la soulève et peut, si néces‑
                    saire, requalifier une telle exception (Interhandel (Suisse c. Etats-Unis
                    d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1959, p. 26).
                    La Cour considère que la troisième exception préliminaire de la Colombie
                    présente les caractéristiques d’une exception d’irrecevabilité, qui « revien[t]
                    à affirmer qu’il existe une raison juridique pour laquelle la Cour, même si
                    elle a compétence, devrait refuser de connaître de l’affaire ou, plus com‑
                    munément, d’une demande spécifique y relative » (Application de la
                    convention pour la prévention et la répression du crime de génocide (Croatie
                    c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 456,
                    par. 120 ; voir dans le même sens, Plates‑formes pétrolières (République
                    islamique d’Iran c. Etats‑Unis d’Amérique), arrêt, C.I.J. Recueil 2003,
                    p. 177, par. 29). La Cour traitera la troisième exception préliminaire de la
                    Colombie comme une exception d’irrecevabilité.
                       49. La Cour examinera à présent le principe de l’autorité de la chose
                    jugée et son application au point 3 du dispositif de l’arrêt de 2012, dans
                    lequel la Cour a dit « ne [pouvoir] accueillir la demande formulée par la
                    République du Nicaragua au point I. 3) de ses conclusions finales » (Dif-
                    férend territorial et maritime (Nicaragua c. Colombie), arrêt,
                    C.I.J. Recueil 2012 (II), p. 719). Au point I. 3) de ses conclusions finales,
                    le Nicaragua priait la Cour de dire et juger que,
                         « dans le cadre géographique et juridique constitué par les côtes
                         continentales du Nicaragua et de la Colombie, la méthode de délimi‑
                         tation à retenir consiste à tracer une limite opérant une division par
                         parts égales de la zone du plateau continental où les droits des deux
                         Parties sur ­celui-ci se chevauchent » (ibid., p. 636, par. 17).
                    La Cour a vu dans cette conclusion une invitation à « tracer « une limite opé‑
                    rant une division par parts égales de la zone du plateau continental où les
                    droits des deux Parties sur c­ elui-ci se chevauchent » » (ibid., p. 664, par. 106).

                    27




7 CIJ1093.indb 50                                                                                          15/02/17 08:28

                    124 	        délimitation du plateau continental (arrêt)

                       50. La Colombie considère que la première demande du Nicaragua,
                    dans sa requête du 16 septembre 2013 introduisant la présente instance,
                    « n’est qu’une nouvelle version de la demande formulée par le Nicaragua
                    au point I. 3) de ses conclusions finales » en 2012, dans la mesure où elle
                    prie la Cour de déterminer « [l]e tracé précis de la frontière maritime entre
                    les portions du plateau continental relevant du Nicaragua et de la
                    Colombie au‑delà des limites établies par la Cour dans son arrêt du
                    ­
                    19 novembre 2012 ».
                       51. La Colombie ajoute que la Cour, dans son arrêt de 2012, a décidé
                    que la demande formulée au point I. 3) des conclusions finales du Nicara‑
                    gua était recevable, mais qu’elle n’y a pas fait droit au fond, ce qui l’em‑
                    pêcherait, par l’effet de l’autorité de la chose jugée, d’en connaître en la
                    présente espèce.
                       52. La Colombie soutient que le sort de la seconde demande figurant
                    dans la requête du 16 septembre 2013 est entièrement lié à celui de la
                    ­première. Dans sa seconde demande, le Nicaragua prie la Cour de déter‑
                     miner
                         « [l]es principes et les règles de droit international régissant les droits
                         et obligations des deux Etats concernant la zone du plateau conti‑
                         nental où leurs revendications se chevauchent et l’utilisation des res‑
                         sources qui s’y trouvent, et ce, dans l’attente de la délimitation de
                         leur frontière maritime au‑delà de 200 milles marins de la côte nica‑
                         raguayenne ».
                       53. La question de l’effet du principe de l’autorité de la chose jugée vise
                    la recevabilité de la première demande du Nicaragua. La seconde demande
                    fait l’objet, en tant que telle, de la cinquième exception de la Colombie, la
                    Cour l’examinera donc à ce titre.
                       54. Si elles convergent sur les éléments constitutifs du principe de l’au‑
                    torité de la chose jugée, les Parties se sont opposées sur le sens de la déci‑
                    sion que la Cour a adoptée au point 3 du dispositif de son arrêt de 2012
                    et, partant, sur ce qui relève de l’autorité de la chose jugée dans cette
                    décision.

                            1. Le principe de l’autorité de la chose jugée (res judicata)
                       55. Les Parties conviennent que le principe de l’autorité de la chose
                    jugée repose sur l’identité des parties (personae), de l’objet (petitum) et
                    de la base juridique (causa petendi). Elles admettent également que les
                    articles 59 et 60 du Statut de la Cour traduisent ce principe. Ces articles
                    disposent respectivement que « [l]a décision de la Cour n’est obligatoire
                    que pour les parties en litige et dans le cas qui a été décidé », et que « [l]’ar‑
                    rêt est définitif et sans recours. En cas de contestation sur le sens et la
                    portée de l’arrêt, il appartient à la Cour de l’interpréter, à la demande de
                    toute partie. » Ainsi que la Cour l’a souligné dans l’arrêt sur les excep‑
                    tions préliminaires rendu en l’affaire relative à la Demande en interpréta-
                    tion de l’arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et

                    28




7 CIJ1093.indb 52                                                                                        15/02/17 08:28

                    125 	       délimitation du plateau continental (arrêt)

                    maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep‑
                    tions préliminaires (Nigéria c. Cameroun), « [l]e libellé et la structure de
                    l’article 60 traduisent la primauté du principe de l’autorité de la chose
                    jugée » (C.I.J. Recueil 1999 (I), p. 36, par. 12).
                       56. Pour la Colombie, il doit y avoir une identité des parties, de l’objet
                    et de la base juridique pour que le principe de l’autorité de la chose jugée
                    s’applique. Elle ajoute que la Cour ne peut avoir décidé dans le dispositif
                    de l’arrêt de 2012, qui est revêtu de l’autorité de la chose jugée, qu’elle
                    « ne pouvait accueillir » la demande du Nicaragua pour absence de preuve,
                    puis décider, dans un arrêt ultérieur, d’accueillir une demande identique.
                       57. Le Nicaragua considère que l’identité des personae, du petitum et
                    de la causa petendi, bien qu’elle soit nécessaire à l’application du principe
                    de l’autorité de la chose jugée, n’est pas suffisante. Il faudrait encore que
                    la question soulevée dans une affaire ultérieure ait été auparavant finale‑
                    ment et définitivement tranchée par la Cour. S’appuyant sur l’arrêt rendu
                    au fond en l’affaire relative à l’Application de la convention pour la préven-
                    tion et la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie‑­
                    et‑Monténégro), le Nicaragua soutient qu’un point qui n’a pas été décidé
                    par la Cour n’est pas revêtu de l’autorité de la chose jugée. Par consé‑
                    quent, le Nicaragua considère que, pour déterminer si l’arrêt de 2012 est
                    revêtu de l’autorité de la chose jugée en ce qui concerne la première
                    demande du Nicaragua en l’espèce, la question centrale est de savoir si la
                    Cour a pris, dans cet arrêt, une décision au sujet de la délimitation du
                    plateau continental au‑delà de 200 milles marins de la côte nicara‑
                    guayenne.
                       Pour le Nicaragua, il n’est pas suffisant de démontrer que, en l’affaire
                    relative au Différend territorial et maritime (Nicaragua c. Colombie), les
                    Parties ont développé des arguments similaires à ceux sur lesquels repose
                    sa première demande en l’espèce ; il faut également déterminer ce que la
                    Cour a effectivement décidé sur la base de ces arguments.

                                                         **
                       58. La Cour rappelle que le principe de l’autorité de la chose jugée, tel
                    que réflété aux articles 59 et 60 de son Statut, est un principe général de
                    droit qui protège en même temps la fonction judiciaire d’une cour ou d’un
                    tribunal et les parties à une affaire qui a donné lieu à un jugement définitif
                    et sans recours (Application de la convention pour la prévention et la répres-
                    sion du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro),
                    arrêt, C.I.J. Recueil 2007 (I), p. 90‑91, par. 116). Ce principe consacre le
                    caractère définitif de la décision adoptée dans une affaire déterminée
                    (ibid., p. 90, par. 115 ; Demande en interprétation de l’arrêt du 11 juin 1998
                    en l’affaire de la Frontière terrestre et maritime entre le Cameroun et le
                    Nigéria (Cameroun c. Nigéria), exceptions préliminaires (Nigéria
                    c. Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 36, par. 12 ; Détroit de
                    Corfou (Royaume‑Uni c. Albanie), fixation du montant des réparations,
                    arrêt, C.I.J. Recueil 1949, p. 248).

                    29




7 CIJ1093.indb 54                                                                                    15/02/17 08:28

                    126 	        délimitation du plateau continental (arrêt)

                       59. Il ne suffit pas, pour l’application de l’autorité de la chose jugée,
                    d’identifier l’affaire en cause, caractérisée par les mêmes parties, le même
                    objet et la même base juridique, il faut encore déterminer le contenu de la
                    décision dont il convient de garantir le caractère définitif. La Cour ne
                    saurait se contenter de l’identité des demandes qui lui ont été présentées
                    successivement par les mêmes parties, elle doit rechercher si et dans quelle
                    mesure la première demande a déjà été tranchée définitivement.
                       60. La Cour a souligné dans son arrêt du 26 février 2007, rendu en
                    l’affaire relative à l’Application de la convention pour la prévention et
                    la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑­
                    Monténégro), que, « [s]i un point n’a en fait pas été tranché, ni expressé‑
                    ment ni par implication logique, l’arrêt n’a pas force de chose jugée sur
                    celui‑ci ; et il peut être nécessaire de lire une conclusion générale dans
                    son contexte afin de déterminer si elle recouvre tel point en particulier »
                    (C.I.J. Recueil 2007 (I), p. 95, par. 126).
                       61. La décision de la Cour est contenue dans le dispositif de l’arrêt.
                    Cependant, afin de préciser ce qui est couvert par l’autorité de la chose
                    jugée, il peut s’avérer nécessaire de déterminer le sens du dispositif par
                    référence aux motifs de l’arrêt en question. La Cour est confrontée à cette
                    situation, en l’espèce, puisque les Parties s’opposent sur le point de savoir
                    quels sont le contenu et la portée de la décision adoptée au point 3 du
                    dispositif de l’arrêt de 2012.

                                 2. La décision adoptée par la Cour dans son arrêt
                                               du 19 novembre 2012
                       62. Les Parties ont présenté, dans leurs exposés écrits et dans leurs plai‑
                    doiries, des lectures divergentes de la décision adoptée au point 3 du dispo‑
                    sitif de l’arrêt de 2012, et des motifs qui lui servent de support. Elles en tirent
                    des conclusions opposées sur le point de savoir ce que cette décision recouvre
                    exactement et sur les questions que la Cour a tranchées définitivement.
                       63. La Colombie s’attache à démontrer, pour l’essentiel, que les fonde‑
                    ments de la première demande du Nicaragua, qui seraient le petitum et la
                    causa petendi de celle‑ci, ont déjà été mis en avant en l’affaire du Différend
                    territorial et maritime (Nicaragua c. Colombie). La Colombie soutient
                    que le Nicaragua demande une « deuxième chance » parce qu’il a tenté,
                    sans y parvenir, de prouver ce qu’il lui revenait de prouver dans cette
                    affaire. La Colombie avance par ailleurs que la Cour, n’ayant pas fait
                    droit à ces arguments du Nicaragua dans son arrêt de 2012, est empêchée,
                    par l’effet du principe de l’autorité de la chose jugée, de connaître de la
                    requête introduite par celui‑ci en la présente affaire.
                       64. La Colombie soutient que le Nicaragua a développé, lors de la procé‑
                    dure écrite et orale qui a précédé l’arrêt de 2012, des arguments identiques
                    à ceux qu’il présente en l’espèce. Ces arguments auraient été développés dès
                    la phase de la réplique, dans laquelle le Nicaragua aurait revendiqué un
                    plateau continental étendu fondé sur l’article 76 de la convention des
                    ­
                    Nations Unies sur le droit de la mer (CNUDM), sur la base de critères géo‑

                    30




7 CIJ1093.indb 56                                                                                         15/02/17 08:28

                    127 	       délimitation du plateau continental (arrêt)

                    logiques et géomorphologiques. La Colombie ajoute que le Nicaragua s’était
                    appuyé à cette époque sur les informations préliminaires qu’il avait fournies
                    à la Commission, pour demander un partage égal des zones dans lesquelles
                    les plateaux continentaux des deux Etats se chevauchent.
                       65. La Colombie souligne avoir contesté, lors de la procédure orale qui
                    a précédé l’arrêt de 2012, les « ébauches de données » soumises par le
                    Nicaragua, qui ne sauraient, selon elle, étayer la thèse du Nicaragua. De
                    telles données, de l’avis de la Colombie, ne rempliraient pas les critères
                    édictés par la Commission, tels qu’ils sont précisés dans ses directives.
                       66. Pour la Colombie, le Nicaragua n’avait pas démontré, comme il lui
                    revenait de le faire, que sa marge continentale s’étendait suffisamment
                    loin pour chevaucher le plateau continental dont la Colombie pouvait se
                    prévaloir sur 200 milles marins, à partir de sa côte continentale. Elle
                    estime que la Cour, en 2012, après avoir déclaré la demande soumise par
                    le Nicaragua recevable, l’a tranchée au fond, en décidant de ne pas l’ac‑
                    cueillir. Elle ajoute que cette décision, par laquelle la Cour aurait fixé
                    entièrement la frontière maritime entre les Parties, était, à la fois explici‑
                    tement et par implication logique, définitive. Selon la Colombie, lorsque
                    la Cour a conclu qu’elle « n’[était] pas en mesure de délimiter les portions
                    du plateau continental relevant de chacune des Parties » (paragraphe 129
                    de l’arrêt de 2012), elle a signifié par là que l’examen des faits et argu‑
                    ments présentés par le Nicaragua devait conduire au rejet de sa demande.
                       67. La Colombie se réfère par ailleurs aux motifs de l’arrêt de 2012
                    pour démontrer que la décision de la Cour est « l’aboutissement d’un rai‑
                    sonnement ».
                       La Colombie se réfère au paragraphe 126 de l’arrêt, qui détermine,
                    selon elle, le droit applicable, et précise que le Nicaragua est tenu par les
                    obligations que lui impose l’article 76 de la CNUDM. Elle se réfère éga‑
                    lement au paragraphe 129, où la Cour aurait décidé que le Nicaragua
                    n’avait pas apporté la preuve que sa marge continentale s’étendait suffi‑
                    samment loin pour chevaucher le plateau continental dont la Colombie
                    pouvait se prévaloir. La Colombie déduit de la lecture de ces motifs que
                    la Cour a bien tranché la question qui lui a été soumise en l’espèce.

                                                          *
                       68. Le Nicaragua, de son côté, soutient que la décision de la Cour de
                    ne pas accueillir sa demande, au point 3 du dispositif de l’arrêt de 2012,
                    n’équivaut pas à un rejet de celle‑ci au fond. La Cour se serait expressé‑
                    ment refusée à se prononcer sur cette question dans la mesure où le Nica‑
                    ragua n’avait pas soumis à la Commission une demande complète.
                       69. Le Nicaragua se réfère aux motifs de l’arrêt de 2012 pour considé‑
                    rer que la Cour avait limité son examen à la question de savoir si elle était
                    « en mesure de tracer « une limite opérant une division par parts égales de
                    la zone du plateau continental où les droits des deux Parties sur celui‑ci se
                    chevauchent » » (paragraphe 113 de l’arrêt de 2012). Il soutient que la
                    Cour a conclu qu’elle n’était pas en mesure de délimiter les portions du

                    31




7 CIJ1093.indb 58                                                                                    15/02/17 08:28

                    128 	       délimitation du plateau continental (arrêt)

                    plateau continental relevant de chacune des deux Parties puisqu’elle a
                    relevé au paragraphe 127 des motifs de l’arrêt que le Nicaragua n’avait
                    communiqué à la Commission que des « informations préliminaires ».
                     Ainsi, la Cour n’aurait pas été en mesure de délimiter parce que le Nica‑
                    ragua n’avait pas apporté la preuve que sa marge continentale s’étendait
                    suffisamment loin pour donner lieu à un chevauchement des droits des
                    Parties (paragraphe 129 de l’arrêt de 2012).
                        70. Le Nicaragua estime s’être acquitté, le 24 juin 2013, de l’obligation
                    procédurale que lui imposait le paragraphe 8 de l’article 76 de la CNUDM
                    de communiquer à la Commission les informations sur les limites de son
                    plateau continental au‑delà de 200 milles marins. Selon lui, la Cour dis‑
                    poserait donc désormais de tous les éléments nécessaires pour procéder à
                    la délimitation et régler le différend.
                        71. Le Nicaragua admet que l’expression « ne pas accueillir » peut sem‑
                    bler « ambigu[ë] » à la lecture du seul point 3 du dispositif, mais il estime
                     que cette ambiguïté est dissipée si l’on se réfère aux motifs de la décision.
                     Le Nicaragua ajoute que les motifs sont inséparables du dispositif dont ils
                     constituent le support nécessaire et qu’il faut les prendre en compte pour
                     déterminer la portée du dispositif de l’arrêt. Il découlerait des motifs de
                     l’arrêt que le dispositif ne prend pas position sur la délimitation au‑delà
                     des 200 milles marins. Le Nicaragua estime par conséquent que la Cour
                     n’est pas empêchée de connaître de sa demande relative à la délimitation
                     du plateau continental au‑delà des 200 milles marins en la présente
                    ­instance.

                                                         **
                       72. La Cour relève tout d’abord que, si elle a, dans son arrêt de 2012,
                    déclaré recevable la demande soumise par le Nicaragua, elle l’a fait seule‑
                    ment en réponse à l’exception d’irrecevabilité soulevée par la Colombie
                    aux termes de laquelle cette demande était nouvelle et modifiait l’objet du
                    différend. Il ne s’ensuit pas, pour autant, que la Cour a tranché au fond
                    la demande relative à la délimitation du plateau continental ­au-delà des
                    200 milles marins de la côte nicaraguayenne.
                       73. La Cour doit, à ce stade, se pencher sur le contenu et la portée du
                    point 3 du dispositif de l’arrêt de 2012. Du fait de la divergence de vues
                    entre les Parties à ce sujet, la Cour doit déterminer le contenu de la déci‑
                    sion qu’elle a adoptée en réponse à la demande du Nicaragua de délimiter
                    « la zone du plateau continental où les droits des deux Parties sur celui‑ci
                    se chevauchent ». La Cour permanente de Justice internationale a déclaré,
                    dans le contexte d’une demande en interprétation, qu’en cas de « diver‑
                    gence de vues [entre les parties sur la question de savoir] si tel ou tel point
                    a été décidé avec force obligatoire … la Cour ne pourrait se soustraire à
                    l’obligation d’interpréter l’arrêt dans la mesure nécessaire pour … se pro‑
                    noncer sur [cette] divergence » (Interprétation des arrêts nos 7 et 8 (Usine
                    de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 11‑12 ; cité par la
                    Cour en l’affaire relative à l’Application de la convention pour la prévention

                    32




7 CIJ1093.indb 60                                                                                     15/02/17 08:28

                    129 	        délimitation du plateau continental (arrêt)

                    et la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑­
                    Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 95, par. 126 ; voir, égale‑
                    ment, Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du
                    Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaï-
                    lande), arrêt, C.I.J. Recueil 2013, p. 296, par. 34). Cette constatation est
                    pertinente en l’espèce.

                        74. Le Nicaragua a beaucoup insisté sur le fait que, au point 3 du dis‑
                    positif de l’arrêt, la Cour a estimé « ne p[ouvoir] accueillir » la demande
                     qu’il avait formulée au point I. 3) de ses conclusions finales ; selon lui, elle
                     n’a pas décidé de la « rejeter », ce qui eût été fort différent. La Cour, tou‑
                    tefois, n’est pas convaincue que l’utilisation de la formule que le Nicara‑
                    gua met en exergue mène à la conclusion que c­ elui-ci en tire. Elle ne l’est
                    pas davantage par l’argument de la Colombie selon lequel « ne pouvoir
                    accueillir » vaudrait automatiquement rejet par la Cour de la demande au
                    fond. La Cour ne s’attardera donc pas, contrairement aux Parties, sur le
                    sens de l’expression « ne peut accueillir » en tant que telle. Elle examinera
                    cette expression dans son contexte, pour déterminer ce que signifie la
                    décision de ne pas accueillir la demande soumise par le Nicaragua à la
                    Cour aux fins de la délimitation du plateau continental entre les Parties.
                    En particulier, la Cour recherchera si le point 3 du dispositif de son arrêt
                    de 2012 doit être compris comme un rejet pur et simple de la demande
                    nicaraguayenne pour insuffisance de preuves, comme le prétend la Colom‑
                    bie, ou bien s’il s’agit d’un refus de se prononcer sur ladite demande parce
                    qu’une condition procédurale et institutionnelle n’était pas remplie,
                    comme le soutient le Nicaragua.
                        75. Pour ce faire, la Cour examinera le point 3 du dispositif de l’arrêt
                    de 2012 dans son contexte, soit en se référant aux motifs qui ont servi de
                    support à son adoption et qui permettent, par conséquent, d’en éclairer le
                    sens. En effet, ainsi que la Cour permanente de Justice internationale l’a
                    reconnu dans son avis consultatif du 16 mai 1925 sur le Service postal
                    polonais à Dantzig, « toutes les parties d’un jugement visant les points en
                    litige s’expliquent et se complètent l’une l’autre et doivent être prises en
                    considération, afin d’établir la portée et le sens précis du dispositif »
                    (C.P.J.I. série B no 11, p. 30). De plus, « [a]ux fins de déterminer le sens et
                    la portée du dispositif de l’arrêt initial, la Cour, conformément à sa
                    ­pratique, tiendra compte des motifs de ce dernier dans la mesure où
                     ils éclairent l’interprétation à donner au dispositif » (Demande en interpré-
                    tation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah
                    Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), arrêt,
                    C.I.J. Recueil 2013, p. 306, par. 68). Si la Cour s’est exprimée ainsi dans
                    le contexte d’une demande en interprétation d’un arrêt au titre de l’ar‑
                    ticle 60 du S  ­ tatut (contexte qui n’est pas celui de la présente espèce), la
                    règle qui veut que, pour déterminer le sens du dispositif, elle analyse les
                    motifs qui en constituent le support n’en est pas moins d’application plus
                    générale.


                    33




7 CIJ1093.indb 62                                                                                       15/02/17 08:28

                    130 	       délimitation du plateau continental (arrêt)

                      76. Ces motifs peuvent se rapporter à des points qui ont été débattus
                    par les Parties au cours de la procédure, mais ce n’est pas parce qu’un
                    point a fait l’objet d’un échange d’arguments entre les Parties qu’il a
                    nécessairement été tranché définitivement par la Cour.
                      77. La Cour a consacré la section IV de son arrêt de 2012 à l’« [e]xamen
                    de la demande du Nicaragua tendant à la délimitation d’un plateau conti‑
                    nental s’étendant au‑delà de 200 milles marins ». Cette section est consti‑
                    tuée par les paragraphes 113 à 131 de l’arrêt.
                      78. Le paragraphe 113 définit la question examinée comme étant celle de
                    savoir si la Cour « est en mesure de tracer « une limite opérant une division
                    par parts égales de la zone du plateau continental où les droits des deux
                    Parties sur celui‑ci se chevauchent » » (C.I.J. Recueil 2012 (II), p. 665,
                    par. 113). Aux paragraphes 114 à 118, la Cour précise ensuite que le droit
                    applicable à cette affaire, opposant un Etat partie à la CNUDM (le Nica‑
                    ragua) à un Etat qui ne l’est pas (la Colombie), est le droit international
                    coutumier relatif à la définition du plateau continental, tel que reflété au
                    paragraphe 1 de l’article 76 de cette convention. Elle indique que,
                         « la Cour ayant simplement à examiner la question de savoir si elle
                         est en mesure de délimiter le plateau continental, comme le lui
                         demande le Nicaragua, point n’est besoin pour elle de déterminer si
                         d’autres dispositions de l’article 76 de la CNUDM font partie du
                         droit international coutumier » (ibid., p. 666, par. 118).
                       79. Aux paragraphes 119 à 121 sont résumés les arguments du Nicara‑
                    gua concernant les critères à appliquer pour déterminer l’existence d’un
                    plateau continental et les conditions procédurales, telles que prévues au
                    paragraphe 8 de l’article 76 de la CNUDM, qu’un Etat doit respecter
                    pour en fixer les limites extérieures au‑delà de 200 milles marins, ainsi que
                    les démarches effectuées par le Nicaragua à cette fin (ibid., p. 666‑667).
                       80. Les paragraphes 122 à 124 font état des arguments avancés par la
                    Colombie pour contester la délimitation du plateau continental invoquée
                    par le Nicaragua (ibid., p. 667‑668). Pour la Colombie, le droit du Nicara‑
                    gua à un plateau étendu n’a « jamais été reconnu ni même soumis pour
                    examen à la Commission » (ibid., p. 667, par. 122) et « les données commu‑
                    niquées à la Cour par le Nicaragua, sur la base des « informations prélimi‑
                    naires » qu’il a soumises à la Commission, sont « totalement insuffisantes » »
                    (ibid.). La Colombie ajoute que « ces « informations préliminaires » ne
                    satisfont pas aux exigences requises pour que la Commission puisse for‑
                    muler des recommandations » (ibid.), et que de toute façon le Nicaragua
                    ne peut se réclamer de l’article 76 pour empiéter sur la zone de 200 milles
                    marins d’autres Etats, « a fortiori lorsqu’il ne respecte pas les procédures
                    prévues par la convention » (ibid., p. 668, par. 123).
                       81. Aux paragraphes 126 et 127, respectivement, la Cour souligne que
                    le fait que la Colombie ne soit pas partie à la CNUDM n’exonère pas « le
                    Nicaragua des obligations qu’il tient de l’article 76 de cet instrument », et
                    elle relève que, au moment du prononcé de l’arrêt en 2012, le Nicaragua
                    n’avait communiqué à la Commission que des informations « prélimi‑

                    34




7 CIJ1093.indb 64                                                                                    15/02/17 08:28

                    131 	        délimitation du plateau continental (arrêt)

                    naires » qui, comme il l’a admis, « [étaient] loin de satisfaire aux exigences
                    requises » par le paragraphe 8 de l’article 76 de la CNUDM (C.I.J. Recueil
                    2012 (II), p. 669).
                      82. A l’issue de ce raisonnement et de ces motifs, la Cour en vient à
                    conclure au paragraphe 129 :
                            « Toutefois, le Nicaragua n’ayant pas, dans la présente instance,
                         apporté la preuve que sa marge continentale s’étend suffisamment loin
                         pour chevaucher le plateau continental dont la Colombie peut se préva‑
                         loir sur 200 milles marins à partir de sa côte continentale, la Cour n’est
                         pas en mesure de délimiter les portions du plateau continental relevant
                         de chacune des Parties, comme le lui demande le Nicaragua, même en
                         utilisant la formulation générale proposée par ce dernier. » (Ibid.)
                    Ce paragraphe doit être lu à la lumière de ceux qui le précèdent, dans les
                    motifs de l’arrêt de 2012. Trois points ressortent de ces derniers. Première‑
                    ment, bien que les Parties eussent abondamment débattu la question des
                    données géologiques et géomorphologiques produites par le Nicaragua pour
                    prouver l’extension de son plateau continental au‑delà de 200 milles marins,
                    la Cour n’a pas analysé ces éléments de preuve dans son arrêt. Deuxième‑
                    ment, la Cour a estimé (voir le paragraphe 78 ci‑dessus) que, au vu du carac‑
                    tère limité de la question qu’elle était appelée à trancher, point n’était besoin
                    pour elle d’examiner si les dispositions de l’article 76 de la CNUDM énon‑
                    çant les conditions à remplir par un Etat qui entend fixer les limites de son
                    plateau continental au‑delà de 200 milles marins de sa côte relevaient du droit
                    international coutumier, dont elle avait déjà établi qu’il était le droit appli‑
                    cable en l’affaire. La Cour n’a donc pas jugé nécessaire de déterminer à quelles
                    prescriptions de fond le Nicaragua devait satisfaire pour établir v­ is-à-vis de
                    la Colombie son droit à un plateau continental a­ u-delà de 200 milles marins
                    de sa côte. Troisièmement, ce sur quoi la Cour a mis l’accent, en revanche,
                    c’est l’obligation qu’avait le Nicaragua, en tant que partie à la CNUDM, de
                    soumettre à la Commission des informations sur les limites du plateau conti‑
                    nental qu’il revendique au‑delà de 200 milles marins, conformément au para‑
                    graphe 8 de l’article 76 de la convention. C’est parce qu’au moment du
                    prononcé de l’arrêt, en 2012, il n’avait pas encore soumis ces informations que
                    la Cour a conclu, au paragraphe 129, que le Nicaragua « [n’avait] pas, dans
                    la présente instance, apporté la preuve que sa marge continentale s’étend[ait]
                    suffisamment loin pour chevaucher le plateau continental dont la Colombie
                    p[ouvait] se prévaloir sur 200 milles marins à partir de sa côte continentale ».
                       83. Les conclusions formulées par la Cour au paragraphe 129 ne
                    peuvent être comprises qu’à la lumière de ces points du raisonnement. Il
                    en ressort que la Cour n’a pas tranché la question de savoir si le Nicara‑
                    gua pouvait se prévaloir d’un plateau continental au‑delà de 200 milles
                    marins de sa côte. Le libellé même du paragraphe 129 le confirme, la
                    Cour y disant, à la première phrase, que
                         « le Nicaragua n’[a] pas, dans la présente instance, apporté la preuve
                         que sa marge continentale s’étend suffisamment loin pour chevau‑

                    35




7 CIJ1093.indb 66                                                                                       15/02/17 08:28

                    132 	         délimitation du plateau continental (arrêt)

                           cher le plateau continental dont la Colombie peut se prévaloir sur
                           200 milles marins à partir de sa côte continentale ».
                    Outre qu’elle semble envisager, par sa mention de « la présente instance »,
                    la possibilité d’une procédure ultérieure, la Cour ne fait ici référence qu’à
                    une marge continentale qui chevaucherait le plateau continental dont la
                    Colombie peut se prévaloir sur 200 milles marins à partir de sa côte conti‑
                    nentale. L’arrêt ne dit rien des espaces maritimes situés à l’est de la ligne
                    des 200 milles à partir des îles côtières nicaraguayennes, ligne au‑delà de
                    laquelle la Cour n’a pas poursuivi son opération de délimitation, et à
                    l’ouest de la ligne des 200 milles à partir de la côte continentale de la
                    Colombie. Or, dans cette zone intermédiaire, la Cour était en présence de
                    prétentions concurrentes des Parties concernant le plateau continental : le
                    Nicaragua, d’une part, y revendiquait un plateau continental étendu, la
                    Colombie, d’autre part, alléguait qu’elle y possédait des droits générés par
                    les îles sur lesquelles elle revendiquait la souveraineté et que la Cour a
                    effectivement déclaré relever de sa souveraineté.
                       84. Il en résulte que, si la Cour a décidé, au point 3 du dispositif,
                    qu’elle ne pouvait accueillir la demande du Nicaragua, c’est parce que
                    celui‑ci devait encore satisfaire à l’obligation lui incombant en vertu du
                    paragraphe 8 de l’article 76 de la CNUDM de déposer, auprès de la Com‑
                    mission, les informations sur les limites de son plateau continental au‑delà
                    de 200 milles marins prévues par cette disposition et par l’article 4 de l’an‑
                    nexe II de la convention.

                         3. L’application du principe de l’autorité de la chose jugée en l’espèce
                       85. La Cour a clarifié le contenu et la portée du point 3 du dispositif de
                    l’arrêt de 2012, en prenant en compte la divergence de vues exprimée par
                    les Parties à ce sujet. Elle a conclu que la délimitation du plateau conti‑
                    nental au‑delà des 200 milles marins des côtes nicaraguayennes était
                    conditionnée par la soumission, de la part du Nicaragua, des informa‑
                    tions sur les limites de son plateau continental au‑delà de 200 milles
                    marins, prévues au paragraphe 8 de l’article 76 de la CNUDM, à la Com‑
                    mission. La Cour n’a donc pas tranché la question de la délimitation,
                    en 2012, parce qu’elle n’était pas, alors, en mesure de le faire.
                       86. La Cour rappelle que, dans sa requête, le Nicaragua a souligné
                    avoir transmis à la Commission, le 24 juin 2013, les informations
                    « finales ». Cette affirmation n’a pas été contredite par la Colombie.
                       87. La Cour considère, par conséquent, que la condition à laquelle elle
                    a subordonné, dans son arrêt de 2012, l’examen de la demande formulée
                    par le Nicaragua au point I. 3) de ses conclusions finales est remplie dans
                    la présente instance.
                       88. La Cour conclut qu’elle n’est pas empêchée, par l’effet de l’autorité
                    de la chose jugée, de se prononcer sur la requête introduite par le Nicara‑
                    gua le 16 septembre 2013. A la lumière de ce qui précède, la Cour considère
                    que la troisième exception préliminaire de la Colombie doit être rejetée.

                    36




7 CIJ1093.indb 68                                                                                    15/02/17 08:28

                    133 	       délimitation du plateau continental (arrêt)

                                     IV. Quatrième exception préliminaire

                       89. La Colombie fonde sa quatrième exception sur l’affirmation selon
                    laquelle, dans son arrêt de 2012, la Cour a rejeté la demande du Nicara‑
                    gua la priant de délimiter le plateau continental entre les Parties au‑delà
                    de 200 milles marins et a fixé la frontière maritime entre les espaces qui
                    reviennent à chacune d’entre elles. Cette décision étant, selon la Colom‑
                    bie, « définiti[ve] et sans recours » en vertu de l’article 60 du Statut, le
                    Nicaragua tenterait, par sa requête du 16 septembre 2013, de « faire
                    appel » contre l’arrêt précédent ou d’en obtenir la revision.
                       90. Le Nicaragua ne demande pas à la Cour de reviser l’arrêt de 2012,
                    et ne donne pas à sa requête la forme d’un « appel » contre celui‑ci. Aussi,
                    la Cour conclut que la quatrième exception préliminaire n’est pas fondée.


                                      V. Deuxième exception préliminaire

                       91. La deuxième exception préliminaire soulevée par la Colombie
                    concerne la thèse du Nicaragua selon laquelle, indépendamment de l’ap‑
                    plicabilité de l’article XXXI du pacte de Bogotá pour les Parties, la Cour
                    a une compétence continue à l’égard de l’objet de la requête. Selon le
                    Nicaragua, cette compétence continue est fondée sur la compétence
                    qu’avait la Cour en l’affaire du Différend territorial et maritime (Nicara-
                    gua c. Colombie), puisque la Cour n’a pas, dans son arrêt de 2012, tran‑
                    ché de manière définitive la question de la délimitation du plateau
                    continental entre la Colombie et lui‑même dans la zone située à plus de
                    200 milles marins de la côte nicaraguayenne, si bien que cette question
                    demeure pendante.
                       92. La Colombie dément l’existence d’une telle compétence continue
                    en l’espèce. Selon elle, hormis si la Cour a expressément réservé sa com‑
                    pétence, ce qu’elle n’a pas fait dans l’arrêt de 2012, il n’existe aucune base
                    qui lui permettrait d’exercer une compétence continue après avoir rendu
                    son arrêt au fond. Selon la Colombie, le Statut ne prévoit que deux pro‑
                    cédures dans lesquelles la Cour peut, sans devoir invoquer une base de
                    compétence indépendante, examiner des questions qui ont déjà été l’objet
                    d’un arrêt rendu par elle dans une affaire opposant les mêmes parties : la
                    demande en interprétation d’un arrêt antérieur prévue à l’article 60 et la
                    demande en revision d’un arrêt antérieur prévue à l’article 61. La présente
                    instance ne relevant ni de l’article 60 ni de l’article 61, la Colombie affirme
                    que la Cour n’a pas compétence en vertu du titre additionnel invoqué par
                    le Nicaragua.
                       93. Le Nicaragua réfute l’analyse de la Colombie. Il estime que la Cour
                    a le devoir d’exercer pleinement sa compétence à l’égard de tout différend
                    qui lui est soumis dans les règles. Selon lui, c’est pour des raisons qui
                    n’ont plus lieu d’être que la Cour, dans son arrêt de 2012, a décidé de ne
                    pas exercer sa compétence à l’égard de celle de ses demandes qui est l’ob‑
                    jet de la présente instance. Le Nicaragua affirme que la Cour doit mainte‑

                    37




7 CIJ1093.indb 70                                                                                     15/02/17 08:28

                    134 	       délimitation du plateau continental (arrêt)

                    nant exercer la compétence qu’elle possédait à la date de cet arrêt.
                    En conséquence, il soutient que la Cour possède une compétence continue
                    à l’égard des questions soulevées par la présente requête, qu’elle ait ou
                    non réservé expressément cette compétence dans un arrêt antérieur. Pour
                    le Nicaragua, ce fondement de compétence s’ajoute à celui que constitue
                    l’article XXXI du pacte de Bogotá.

                                                         **
                       94. La Cour rappelle qu’elle a déjà conclu (voir les paragraphes 46, 88
                    et 90 ci‑dessus) que l’article XXXI lui confère compétence à l’égard de la
                    présente instance puisque le Nicaragua a introduit sa requête avant que le
                    pacte de Bogotá n’ait cessé d’être en vigueur entre la Colombie et lui‑même.
                    La Cour n’a donc pas à se pencher sur la question de savoir s’il existe une
                    base de compétence additionnelle. Par conséquent, il n’y a pas lieu pour elle
                    de se prononcer sur la deuxième exception préliminaire de la Colombie.


                                     VI. Cinquième exception préliminaire

                       95. La Colombie soutient, à titre subsidiaire, pour le cas où les
                    quatre autres exceptions qu’elle a soulevées seraient rejetées, qu’aucune
                    des deux demandes formulées dans la requête du Nicaragua n’est rece‑
                    vable. Elle considère que la première demande est irrecevable parce que le
                    Nicaragua n’a pas obtenu la recommandation requise sur la fixation de la
                    limite extérieure de son plateau continental de la part de la Commission
                    et que la seconde demande est irrecevable car, s’il y était fait droit, la
                    décision de la Cour serait inapplicable et porterait sur un différend
                    ­inexistant.
                       96. La Cour examinera successivement la question de la recevabilité de
                     ces deux demandes.

                                    1. L’exception préliminaire d’irrecevabilité
                                       de la première demande du Nicaragua
                       97. Dans sa première demande, le Nicaragua prie la Cour de détermi‑
                    ner « [l]e tracé précis de la frontière maritime entre les portions de plateau
                    continental relevant du Nicaragua et de la Colombie ­au-delà des limites
                    établies par la Cour dans son arrêt du 19 novembre 2012 ». La Colombie
                    considère que « la Cour ne peut examiner la requête du Nicaragua, étant
                    donné que la Commission ne s’est pas assurée qu’étaient remplies les
                    conditions auxquelles il peut être établi que le plateau continental s’étend
                    au‑delà de 200 milles marins et, partant, n’a pas formulé de recommanda‑
                    tion ».
                       98. Elle distingue, en se référant au paragraphe 1 de l’article 76 de la
                    CNUDM, entre le droit de l’Etat côtier sur le plateau continental jusqu’à
                    une distance de 200 milles marins des lignes de base, qui existerait auto‑

                    38




7 CIJ1093.indb 72                                                                                    15/02/17 08:28

                    135 	       délimitation du plateau continental (arrêt)

                    matiquement, ipso jure, et le droit sur le plateau au‑delà de 200 milles
                    marins, jusqu’au rebord externe de la marge continentale, qui serait
                    fonction des conditions énoncées aux paragraphes 4, 5 et 6 de cette
                    ­
                    ­disposition.
                        99. La Colombie reconnaît que, conformément à l’article 76, c’est à
                     l’Etat côtier, partie à la CNUDM, de fixer la limite extérieure de son pla‑
                     teau continental au‑delà de 200 milles marins. Elle estime néanmoins que
                     celui‑ci doit suivre, pour ce faire, la procédure prévue au paragraphe 8 du
                     même article. En particulier, l’Etat côtier concerné a besoin d’une recom‑
                     mandation de la Commission pour fixer, sur cette base, une limite exté‑
                     rieure « définitiv[e] et de caractère obligatoire ».
                        100. Ainsi, pour la Colombie, le Nicaragua, en tant que partie à la
                     CNUDM, devrait obtenir une recommandation de la Commission s’il
                     veut faire valoir un droit à un plateau continental au‑delà de 200 milles
                     marins. La Colombie ajoute qu’en l’espèce le Nicaragua « demande la
                     délimitation d’un plateau continental situé entre des côtes qui se font
                     face. Or, il est impossible d’opérer une telle délimitation sans avoir iden‑
                     tifié au préalable l’étendue, ou la limite, du plateau continental auquel
                     chacun des Etats peut prétendre. » L’absence d’une recommandation de
                     la Commission devrait donc entraîner l’irrecevabilité de la première
                     demande figurant dans la requête du 16 septembre 2013.

                                                         *
                       101. Le Nicaragua considère qu’un Etat côtier possède sur le plateau
                    continental des droits inhérents qui existent ipso facto et ab initio et que
                    ses propres droits sur son plateau lui sont dévolus automatiquement,
                    ipso jure, de plein droit. Il ajoute que la Commission des limites du pla‑
                    teau continental se préoccupe uniquement de l’emplacement exact des
                    limites extérieures du plateau et qu’elle n’accorde ni ne reconnaît à un
                    Etat des droits sur celui‑ci et n’est pas davantage habilitée à le délimiter.
                       102. Selon le Nicaragua, le rôle de la Commission est de protéger le
                    patrimoine commun de l’humanité contre les empiètements éventuels des
                    Etats côtiers. Il ajoute que, même si le rôle de la Commission est de pré‑
                    munir la communauté internationale contre des demandes excessives, les
                    recommandations de la Commission ne s’imposent pas à l’Etat présentant
                    la demande. Si ce dernier n’en approuve pas la teneur, il peut soumettre
                    une demande revisée ou une nouvelle demande.
                       103. La pratique des Etats montrerait d’ailleurs, selon le Nicaragua,
                    que ceux‑ci ont conclu des accords de délimitation sur la partie de leur
                    plateau continental située au‑delà de la limite des 200 milles marins en
                    l’absence de recommandation de la Commission. Dans certains cas, ils
                    auraient conclu ces accords sans même avoir déposé d’informations
                    auprès de la Commission. Le Nicaragua estime, en conséquence, qu’un
                    tribunal ou une cour international pourrait également résoudre un diffé‑
                    rend de délimitation portant sur le plateau continental étendu sans
                    attendre que la Commission émette ses recommandations.

                    39




7 CIJ1093.indb 74                                                                                   15/02/17 08:28

                    136 	        délimitation du plateau continental (arrêt)

                       104. Le Nicaragua ajoute que, dans le cas où le plateau étendu, au‑delà
                    de 200 milles marins de la côte nicaraguayenne, ferait l’objet d’un différend,
                    la Commission, d’après son propre règlement et sa pratique constante,
                    n’adressera pas au Nicaragua de recommandation. Et si la Cour devait
                    refuser d’agir tant que la Commission ne serait pas intervenue, on se trou‑
                    verait dans une impasse, ainsi que l’avait souligné le Tribunal international
                    du droit de la mer dans l’arrêt du 14 mars 2012 rendu en l’affaire du Diffé-
                    rend relatif à la délimitation de la frontière maritime entre le Bangladesh et le
                    Myanmar dans le golfe du Bengale (Bangladesh/Myanmar).

                                                          **
                       105. La Cour a déjà établi précédemment (voir le paragraphe 82) que
                    le Nicaragua était dans l’obligation, conformément au paragraphe 8 de
                    l’article 76 de la CNUDM, d’adresser à la Commission les informations
                    sur les limites du plateau continental qu’il revendique au‑delà de 200 milles
                    marins. La Cour a jugé, dans son arrêt de 2012, que la communication de
                    ces informations par le Nicaragua était un préalable à la délimitation du
                    plateau continental au‑delà de 200 milles marins par la Cour.
                       106. La Cour doit maintenant déterminer si, pour qu’elle puisse
                    connaître de la requête introduite par le Nicaragua en 2013, la recom‑
                    mandation de la Commission, prévue au paragraphe 8 de l’article 76 de la
                    CNUDM, est un préalable nécessaire.
                       107. La Cour relève que la communication à la Commission des infor‑
                    mations sur les limites de son plateau continental ­au-delà de 200 milles
                    marins, qui sont visées au paragraphe 8 de l’article 76 de la CNUDM, est
                    une obligation qui pèse sur le Nicaragua, en tant qu’Etat partie à la
                    CNUDM, alors que l’adoption d’une recommandation par la Commis‑
                    sion, après examen de ces informations, est une prérogative de celle‑ci.
                       108. Lorsque la Commission adresse aux Etats côtiers des recomman‑
                    dations sur des questions concernant les limites extérieures de leur plateau
                    continental, ceux‑ci fixent, sur cette base, des limites, lesquelles sont,
                    conformément au paragraphe 8 de l’article 76 de la CNUDM, « définitives
                    et de caractère obligatoire » à l’égard des Etats parties à cet instrument.
                       109. La Cour souligne, par ailleurs, que cette procédure permet à la
                    Commission de s’acquitter de son rôle principal qui consiste à veiller à ce
                    que le plateau continental d’un Etat côtier ne dépasse pas les limites pré‑
                    vues aux paragraphes 4, 5 et 6 de l’article 76 de la CNUDM et à éviter
                    ainsi que le plateau continental n’empiète sur la « Zone et ses ressources
                    [qui] sont le patrimoine commun de l’humanité » (article 136 de la
                    CNUDM).
                       110. Etant donné que le rôle de la Commission concerne exclusivement
                    la délinéation des limites extérieures du plateau continental, et non la
                    délimitation, l’article 76 de la CNUDM précise en son paragraphe 10 que
                    « [l]e présent article ne préjuge pas de la question de la délimitation du
                    plateau continental entre des Etats dont les côtes sont adjacentes ou se
                    font face ».

                    40




7 CIJ1093.indb 76                                                                                       15/02/17 08:28

                    137 	        délimitation du plateau continental (arrêt)

                        111. En effet, l’article 76 de la CNUDM, qui contient la définition du
                     plateau continental, prévoit qu’une commission, en considération de la
                     complexité technique de la détermination du rebord externe de la marge
                     continentale et de la limite du plateau continental, sera chargée, aux
                     termes de l’annexe II de la CNUDM portant statut de la Commission,
                     « [d’]examiner les données et autres renseignements présentés par les Etats
                     côtiers en ce qui concerne la limite extérieure du plateau continental
                     lorsque ce plateau s’étend au‑delà de 200 milles marins et soumettre des
                     recommandations conformément à l’article 76 [de la CNUDM] » (article 3,
                    paragraphe 1 a), de l’annexe II de la CNUDM).
                        112. La procédure devant la Commission vise la délinéation de la
                    limite extérieure du plateau continental et, par conséquent, la détermina‑
                    tion de l’étendue des fonds marins qui relèvent des juridictions nationales.
                    Elle est distincte de la délimitation du plateau continental, régie par l’ar‑
                    ticle 83 de la CNUDM, qui est effectuée par voie d’accord entre les Etats
                    concernés ou par le recours aux procédures de règlement des différends.
                        113. Cependant, le fait que la CNUDM distingue entre la fixation de
                    la limite extérieure du plateau continental et la délimitation de celui‑ci,
                    entre Etats dont les côtes sont adjacentes ou se font face, n’empêche pas
                    que ces deux opérations puissent interférer l’une avec l’autre. La Commis‑
                    sion a prévu dans son règlement intérieur (article 46 et annexe 1) des
                    modalités de fonctionnement, conformément à l’article 9 de l’annexe II de
                    la CNUDM, pour garantir que ses actes ne préjugent pas des questions
                    de délimitation.
                        114. La Cour considère, en conséquence, que, dès lors que la délimita‑
                    tion du plateau continental a­ u-delà de 200 milles marins peut s’effectuer
                    indépendamment de la recommandation de la Commission, ­celle-ci n’est
                    pas un prérequis pour qu’un Etat partie à la CNUDM puisse demander à
                    la Cour de régler un différend avec un autre Etat relatif à une telle délimi‑
                    tation.
                        115. La Cour, au vu de ce qui précède, conclut que l’exception prélimi‑
                    naire d’irrecevabilité de la première demande du Nicaragua doit être
                    ­rejetée.

                                     2. L’exception préliminaire d’irrecevabilité
                                        de la seconde demande du Nicaragua
                      116. Dans sa seconde demande, le Nicaragua prie la Cour de déterminer
                           « [l]es principes et les règles de droit international régissant les droits
                           et obligations des deux Etats concernant la zone du plateau conti‑
                         nental où leurs revendications se chevauchent et l’utilisation des
                         ­ressources qui s’y trouvent, et ce, dans l’attente de la délimitation de
                          leur frontière maritime au‑delà de 200 milles marins de la côte
                          ­nicaraguayenne ».
                      117. La Colombie soutient que la seconde demande du Nicaragua
                    invite la Cour à statuer dans l’attente de sa décision sur la première

                    41




7 CIJ1093.indb 78                                                                                        15/02/17 08:28

                    138 	       délimitation du plateau continental (arrêt)

                    demande de celui‑ci. La Cour étant amenée à statuer simultanément sur
                    les deux demandes, elle ne pourrait par conséquent accueillir la seconde
                    demande car celle‑ci serait sans objet.
                       118. La Colombie considère aussi que la seconde demande du Nicara‑
                    gua est une demande en indication de mesures conservatoires déguisée et
                    qu’elle devrait être écartée de ce fait.
                       119. Enfin, la Colombie avance qu’il n’existerait pas de différend entre
                    les Parties concernant un hypothétique régime juridique à appliquer dans
                    l’attente de la décision sur la frontière maritime au‑delà de 200 milles
                    marins de la côte du Nicaragua.

                                                          *
                      120. Le Nicaragua estime que la pertinence de cette seconde demande
                    dépend de la décision de la Cour sur le fond au sujet de la question de la
                    délimitation du plateau continental au‑delà de 200 milles marins à partir
                    de la côte nicaraguayenne entre les Parties. Il souligne que c’est au stade
                    du fond, et non à celui des exceptions préliminaires, que pourra être dis‑
                    cutée la question de la nature des devoirs de réserve et de coopération qui
                    pourraient s’imposer aux Parties.
                      121. Le Nicaragua réfute la thèse de la Colombie selon laquelle sa
                    seconde demande constituerait une demande en indication de mesures
                    conservatoires qui ne dit pas son nom. Il estime qu’il y a bien un différend
                    entre les Parties dans la mesure où la Colombie refuse au Nicaragua le
                    moindre droit — voire celui de prétendre — à des espaces maritimes
                    au‑delà de 200 milles marins de sa côte. La seconde demande du Nicara‑
                    gua serait une question comprise dans ce différend, objet de la présente
                    instance.

                                                         **
                       122. La Cour relève que le Nicaragua, dans sa seconde demande, l’in‑
                    vite à déterminer les principes et les règles de droit international régissant
                    une situation qui ne serait clarifiée et tranchée qu’au stade du fond de
                    cette affaire.
                       123. Or, il n’appartient pas à la Cour de déterminer le droit applicable
                    en fonction d’une situation hypothétique. Elle rappelle que sa fonction est
                    « de dire le droit, mais elle ne peut rendre des arrêts qu’à l’occasion de cas
                    concrets dans lesquels il existe, au moment du jugement, un litige réel
                    impliquant un conflit d’intérêts juridiques entre les parties » (Cameroun
                    septentrional (Cameroun c. Royaume‑Uni), exceptions préliminaires, arrêt,
                    C.I.J. Recueil 1963, p. 33‑34).
                       124. Telle n’est pas la situation à ce stade de la procédure en ce qui
                    concerne la seconde demande du Nicaragua. ­Celle-ci ne porte pas sur un
                    différend réel entre les Parties, soit « un désaccord sur un point de droit
                    ou de fait, une contradiction, une opposition de thèses juridiques ou d’in‑
                    térêts » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I.

                    42




7 CIJ1093.indb 80                                                                                    15/02/17 08:28

                    139 	       délimitation du plateau continental (arrêt)

                    série A no 2, p. 11) ; elle ne comporte en outre aucune précision sur ce qu’il
                    est demandé à la Cour de décider.
                       125. La Cour conclut, en conséquence, que l’exception préliminaire
                    d’irrecevabilité de la seconde demande du Nicaragua doit être retenue.

                                                            *
                                                        *       *

                      126. Par ces motifs,
                      La Cour,
                      1) a) A l’unanimité,
                      Rejette la première exception préliminaire soulevée par la République
                    de Colombie ;
                         b) Par huit voix contre huit, par la voix prépondérante du président,
                      Rejette la troisième exception préliminaire soulevée par la République
                    de Colombie ;
                      pour : M. Abraham, président ; MM. Owada, Tomka, Bennouna, Greenwood,
                        Mme Sebutinde, M. Gevorgian, juges ; M. Skotnikov, juge ad hoc ;
                      contre : M. Yusuf, vice-­président ; M. Cançado Trindade, Mmes Xue, Donoghue,
                        MM. Gaja, Bhandari, Robinson, juges ; M. Brower, juge ad hoc ;
                         c) A l’unanimité,
                      Rejette la quatrième exception préliminaire soulevée par la République
                    de Colombie ;
                         d) A l’unanimité,
                       Dit qu’il n’y a pas lieu de se prononcer sur la deuxième exception pré‑
                    liminaire soulevée par la République de Colombie ;
                         e) Par onze voix contre cinq,
                      Rejette la cinquième exception préliminaire soulevée par la République
                    de Colombie en ce qu’elle a trait à la première demande formulée par le
                    Nicaragua dans sa requête ;
                      pour : M. Abraham, président ; MM. Owada, Tomka, Bennouna,
                        Greenwood, Mme Donoghue, M. Gaja, Mme Sebutinde, M. Gevorgian,
                        juges ; MM. Brower, Skotnikov, juges ad hoc ;
                      contre : M. Yusuf, vice-­président ; M. Cançado Trindade, Mme Xue,
                        MM. Bhandari, Robinson, juges ;
                         f) A l’unanimité,
                      Retient la cinquième exception préliminaire soulevée par la République
                    de Colombie en ce qu’elle a trait à la seconde demande formulée par le
                    Nicaragua dans sa requête ;


                    43




7 CIJ1093.indb 82                                                                                     15/02/17 08:28

                    140 	       délimitation du plateau continental (arrêt)

                      2) a) A l’unanimité,
                       Dit qu’elle a compétence, sur la base de l’article XXXI du pacte de
                    Bogotá, pour connaître de la première demande formulée par la Répu‑
                    blique du Nicaragua ;
                         b) Par huit voix contre huit, par la voix prépondérante du président,
                      Dit que la première demande formulée par la République du Nicaragua
                    dans sa requête est recevable.
                      pour : M. Abraham, président ; MM. Owada, Tomka, Bennouna, Greenwood,
                        Mme Sebutinde, M. Gevorgian, juges ; M. Skotnikov, juge ad hoc ;
                      contre : M. Yusuf, vice-­président ; M. Cançado Trindade, Mmes Xue,
                        Donoghue, MM. Gaja, Bhandari, Robinson, juges ; M. Brower, juge ad hoc.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le dix-sept mars deux mille seize, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans‑
                    mis respectivement au Gouvernement de la République du Nicaragua et
                    au Gouvernement de la République de Colombie.


                                                                            Le président,
                                                                  (Signé) Ronny Abraham.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                      M. le juge Yusuf, vice-­  président, M. le juge Cançado Trindade,
                    Mme la juge Xue, MM. les juges Gaja, Bhandari, Robinson et M. le juge
                    ad hoc Brower joignent à l’arrêt l’exposé de leur opinion dissidente com‑
                    mune ; MM. les juges Owada et Greenwood joignent à l’arrêt les exposés
                    de leur opinion individuelle ; Mme la juge Donoghue joint à l’arrêt l’ex‑
                    posé de son opinion dissidente ; MM. les juges Gaja, Bhandari, Robin‑
                    son et M. le juge ad hoc Brower joignent des déclarations à l’arrêt.


                                                                             (Paraphé) R.A.
                                                                             (Paraphé) Ph.C.




                    44




7 CIJ1093.indb 84                                                                                    15/02/17 08:28

